Exhibit 10.3
EXECUTION VERSION
 
AMENDED AND RESTATED ACCOUNTS AGREEMENT
dated as of June 16, 2010
among
ABE SOUTH DAKOTA, LLC,
as the Borrower,
AMARILLO NATIONAL BANK,
as the Accounts Bank and the Securities Intermediary,
WESTLB AG, NEW YORK BRANCH,
as the Collateral Agent for the Senior Secured Parties,
and
WESTLB AG, NEW YORK BRANCH,
as the Administrative Agent for the Lenders
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND INTERPRETATION
    3  
Section 1.01 Defined Terms
    3  
Section 1.02 Principles of Interpretation
    9  
Section 1.03 Credit Agreement and UCC Definitions
    10  
Section 1.04 Accounting and Financial Determinations
    10  
 
       
ARTICLE II APPOINTMENT; GRANT OF SECURITY INTEREST
    10  
Section 2.01 Appointment by Collateral Agent
    10  
Section 2.02 Limitation of Liability
    11  
Section 2.03 Project Accounts
    11  
Section 2.04 Representations, Warranties and Covenants of Accounts Bank
    12  
Section 2.05 Project Accounts as Deposit Account
    15  
Section 2.06 Grant of First-Priority Security Interest
    15  
Section 2.07 Control and Perfection of Account Collateral
    16  
Section 2.08 Subordination
    16  
Section 2.09 Agreement to Hold In Trust
    17  
 
       
ARTICLE III PROJECT ACCOUNTS
    18  
Section 3.01 Establishment of Project Accounts
    18  
Section 3.02 Deposits into and Withdrawals from Project Accounts
    19  
 
       
ARTICLE IV REVENUE ACCOUNT
    21  
Section 4.01 Revenue Account
    21  
 
       
ARTICLE V OPERATING ACCOUNT
    26  
Section 5.01 Operating Account
    26  
 
       
ARTICLE VI MAINTENANCE CAPITAL EXPENSE ACCOUNT
    27  
Section 6.01 Maintenance Capital Expense Account
    27  
 
       
ARTICLE VII WORKING CAPITAL RESERVE ACCOUNT
    27  
Section 7.01 Working Capital Reserve Account
    27  
Section 7.02 Huron Rail Project Sub-Account
    28  
 
       
ARTICLE VIII DEBT SERVICE RESERVE ACCOUNT
    29  
Section 8.01 Debt Service Reserve Account
    29  
Section 8.02 Debt Service Letter of Credit
    30  
Section 8.03 Excess in Debt Service Reserve Account
    31  
 
       
ARTICLE IX INSURANCE AND CONDEMNATION PROCEEDS ACCOUNTS
    32  
Section 9.01 Insurance and Condemnation Proceeds Accounts
    32  
 
       
ARTICLE X EXTRAORDINARY PROCEEDS ACCOUNT
    35  

i



--------------------------------------------------------------------------------



 



              Page  
Section 10.01 Extraordinary Proceeds Account
    35  
 
       
ARTICLE XI GENERAL PROVISIONS RELATING TO THE PROJECT ACCOUNTS
    37  
Section 11.01 No Security Interests
    37  
Section 11.02 Borrower Acknowledgments
    37  
Section 11.03 Further Assurances
    37  
Section 11.04 UCC Termination Statements
    39  
 
       
ARTICLE XII INTEREST AND INVESTMENTS
    39  
Section 12.01 Investments
    39  
Section 12.02 Sale and Liquidation
    40  
Section 12.03 Interest and Investment Income
    40  
Section 12.04 Accounts Information
    41  
 
       
ARTICLE XIII DEFAULT AND ENFORCEMENT
    42  
Section 13.01 Notices of Suspension of Project Accounts
    42  
Section 13.02 Collateral Agent Appointed Attorney-in-Fact
    42  
Section 13.03 Enforcement
    44  
Section 13.04 Application of Proceeds
    46  
Section 13.05 Collateral Agent’s Discretionary Powers
    46  
Section 13.06 Regarding the Collateral Agent and the Administrative Agent
    46  
 
       
ARTICLE XIV THE ACCOUNTS BANK
    47  
Section 14.01 Duties of the Accounts Bank and Securities Intermediary
    47  
Section 14.02 Exculpatory Provisions
    48  
Section 14.03 Reliance by Accounts Bank
    49  
Section 14.04 Written Instructions; Notices
    50  
Section 14.05 Resignation or Removal of Accounts Bank
    50  
Section 14.06 No Amendment to Duties of Accounts Bank Without Consent
    52  
 
       
ARTICLE XV REPRESENTATIONS AND WARRANTIES
    52  
Section 15.01 Representations and Warranties
    52  
 
       
ARTICLE XVI MISCELLANEOUS
    53  
Section 16.01 Termination
    53  
Section 16.02 Amendments, Etc
    53  
Section 16.03 Applicable Law; Jurisdiction; Etc
    54  
Section 16.04 Assignments
    56  
Section 16.05 Benefits of Accounts Agreement
    56  
Section 16.06 Costs and Expenses
    56  
Section 16.07 Counterparts; Effectiveness
    57  
Section 16.08 Indemnification by the Borrower
    57  
Section 16.09 No Waiver; Cumulative Remedies
    58  
Section 16.10 Conflicting Instructions
    58  
Section 16.11 Notices and Other Communications
    59  
Section 16.12 Patriot Act Notice
    61  
Section 16.13 Severability
    61  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 16.14 Survival
    61  
Section 16.15 Waiver of Consequential Damages, Etc
    62  
Section 16.16 Waiver of Litigation Payments
    62  
Section 16.17 Bond Trustee
    62  

iii



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Exhibit A
  Form of Revenue Account Withdrawal Certificate
Exhibit B
  Form of Operating Account Withdrawal Certificate
Exhibit C
  Form of Maintenance Capital Expense Transfer Certificate
Exhibit D
  Form of Working Capital Reserve Transfer Certificate
Exhibit E
  Form of Debt Service Reserve Release Certificate
Exhibit F
  Form of Insurance and Condemnation Proceeds Request Certificate
Exhibit G
  Form of Extraordinary Proceeds Release Certificate
Exhibit H
  Form of Restricted Payment Certificate
Exhibit I
  Form of Huron Rail Project Withdrawal Certificate
Exhibit J
  Form of Independent Engineer’s Certificate
Exhibit K
  Form of Lien Waiver Statement

iv



--------------------------------------------------------------------------------



 



     THIS AMENDED AND RESTATED ACCOUNTS AGREEMENT, dated as of June 16, 2010,
(this “Accounts Agreement”), is entered into by and among ABE SOUTH DAKOTA, LLC,
(f/k/a Heartland Grain Fuels, L.P.) a Delaware limited liability company (the
“Borrower”), AMARILLO NATIONAL BANK, in its capacity as accounts bank (together
with its successors and assigns in such capacity, the “Accounts Bank”) and in
its capacity as securities intermediary (together with its successors and
assigns in such capacity, the “Securities Intermediary”), WESTLB AG, NEW YORK
BRANCH, in its capacity as collateral agent for the Senior Secured Parties (as
defined below) (together with its successors and assigns in such capacity, the
“Collateral Agent”), WESTLB AG, NEW YORK BRANCH, in its capacity as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”).
RECITALS
     WHEREAS, pursuant to a Senior Credit Agreement, dated as of October 1, 2007
(the “Original Credit Agreement”), among the Borrower, each of the lenders party
thereto (the “Original Lenders”), the Administrative Agent, the Collateral
Agent, WestLB AG, New York Branch, as issuing bank with respect to the letters
of credit, and WestLB AG, New York Branch, as lead arranger, sole bookrunner and
syndication agent, the Original Lenders made certain construction, term and
working capital loans (the “Original Loans”) to the Borrower to, among other
things, (a) refinance existing indebtedness of the Borrower with respect to the
operating ethanol plant of the Borrower located in Huron, South Dakota,
producing approximately thirty (30) million gallons-per-year of denatured
ethanol, together with distillers grains, and the operating ethanol plant of the
Borrower located in Aberdeen, South Dakota, producing approximately nine
(9) million gallons-per-year of denatured ethanol, together with distillers
grains, (b) to finance the ownership, development, engineering, construction,
testing and operation of an expansion ethanol plant located at the same Site in
Aberdeen, South Dakota, which plant has been constructed and is producing
approximately forty (40) million gallons-per-year of denatured ethanol, together
with distillers grains and (c) to provide for the Borrower’s working capital
needs;
     WHEREAS, as required under the Original Credit Agreement, the Borrower
entered into that certain Assignment and Security Agreement, dated as of
October 1, 2007 (the “Original Security Agreement”), between the Borrower and
the Collateral Agent, and granted to the Collateral Agent, for the benefit of
the Senior Secured Parties (as defined in the Original Credit Agreement), a
security interest in all assets of the Grantor as security for the repayment of
the Obligations (as such term is defined in the Original Credit Agreement) of
the Borrower under the Original Credit Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, as required under the Original Credit Agreement, the Borrower
entered into that certain Accounts Agreement, dated as of October 1, 2007 (the
“Original Accounts Agreement”), by and among the Borrower, the Accounts Bank,
the Securities Intermediary, the Collateral Agent, the Administrative Agent, and
the Second Lien Agent for the Second Lien Claimholders (each as defined
therein);
     WHEREAS, certain Events of Default have occurred under the Original Credit
Agreement as a result of the failure of the Borrower to make certain interest
and principal payments on the Original Loans;
     WHEREAS, pursuant to a Forbearance Agreement, dated on or about January 9,
2009 (the “Forbearance Agreement”), between the Borrower, Dakota Fuels, Inc. and
ABE Heartland, LLC, as the loan parties, and the Original Lenders (as Lenders
and, in certain instances, as Interest Rate Protection Providers (as each such
term is defined in the Original Credit Agreement) party thereto, the
Administrative Agent and the Collateral Agent, as the forbearing parties, such
forbearing parties agreed to forbear from exercising certain rights and remedies
under the Original Credit Agreement and the other Financing Documents (as
defined in the Original Credit Agreement) for a period to end no later than
March 31, 2009;
     WHEREAS, the Forbearance Agreement has terminated pursuant to its terms,
and the Borrower remains in default under the Original Credit Agreement;
     WHEREAS, the Borrower has converted from a Delaware limited partnership
into a Delaware limited liability company;
     WHEREAS, pursuant to a Restructuring Agreement, dated as of the date hereof
(the “Restructuring Agreement”), among the Borrower, Dakota Fuels, Inc., ABE
Heartland, LLC, Advanced BioEnergy, LLC, Wells Fargo Bank, National Association,
in its capacity as trustee of the Brown County, South Dakota Subordinate Solid
Waste Facilities Revenue Bonds (Heartland Grain Fuels, L.P. Ethanol Plant
Project) Series 2007A (such trustee, the “Bond Trustee” and such bonds, the
“Subordinated Bonds”), the holders of the Subordinated Bonds, Brown County,
South Dakota, as issuer of the Subordinated Bonds (the “Issuer”), the
Administrative Agent, the Collateral Agent and the Original Lenders, as of the
Effective Date the parties thereto have agreed to restructure the Original Loans
and to fully cancel all outstanding obligations under the Subordinated Loan
Agreement and the other financing documents related thereto in accordance with
the terms of the Restructuring Agreement;
     WHEREAS, in accordance with the terms of the Restructuring Agreement, the
Borrower, each of the Lenders from time to time party thereto, the
Administrative Agent and the Collateral Agent have agreed to enter into the
Amended and Restated

2



--------------------------------------------------------------------------------



 



Senior Credit Agreement, dated as of the date hereof (the “Credit Agreement”) to
amend and restate the Original Credit Agreement; and
     WHEREAS, it is a requirement under the Credit Agreement that the Borrower
execute and deliver this Accounts Agreement, which, as of the Effective Date,
shall have the effect of amending and restating the Original Accounts Agreement
in its entirety upon and subject to the terms and conditions hereinafter set
forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the promises contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     Section 1.01 Defined Terms. The following terms when used in this Accounts
Agreement, including its preamble and recitals, shall, except where the context
otherwise requires, have the following meanings or if not provided herein, the
meanings provided in the Credit Agreement, or if not defined herein or therein,
the UCC:
     “Aberdeen Insurance and Condemnation Proceeds Account” has the meaning
provided in Section 3.01(a)(vi) (Establishment of Project Accounts).
     “Account Collateral” has the meaning provided in Section 2.06 (Grant of
First-Priority Security Interest).
     “Accounts Bank” has the meaning provided in the preamble.
     “Accounts Bank Action” has the meaning provided in Section 14.04(b)
(Written Instructions; Notices).
     “Accounts Bank Fee Letter” means that certain Accounts Bank Fee Letter,
dated as of October 1, 2007, between the Accounts Bank and the Borrower, as
amended and restated by that certain Amended and Restated Accounts Bank Fee
Letter, dated on or about the date hereof, setting forth certain fees due and
payable to the Accounts Bank.
     “Administrative Agent” has the meaning provided in the preamble.

3



--------------------------------------------------------------------------------



 



     “Agents” means, collectively, the Administrative Agent, the Collateral
Agent and the Accounts Bank.
     “Bond Trustee” has the meaning provided in the eighth recital.
     “Borrower” has the meaning provided in the preamble.
     “Cash Equivalents” means:

  (a)   readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
in each case maturing within one (1) year from the date of acquisition thereof;
    (b)   securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having a rating of AA- or higher from
S&P or Aa3 or higher from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);     (c)   investments in commercial paper maturing
within one hundred eighty (180) days from the date of acquisition thereof and
having, at such date of acquisition, a rating of at least A-1 or P-1 from either
S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);     (d)   investments in certificates of deposit, banker’s acceptances
and time deposits maturing within two hundred and seventy (270) days from the
date of acquisition thereof issued or guaranteed by or placed with, and money
market deposit accounts issued or offered by, the Administrative Agent or any
domestic office of any commercial bank organized under the laws of the United
States of America, any State thereof, any country that is a member of the
Organisation for Economic Co-Operation and Development or any political
subdivision thereof, that has a combined capital and surplus and undivided
profits of not less than five hundred million Dollars ($500,000,000);

4



--------------------------------------------------------------------------------



 



  (e)   fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (d) of this definition;
and     (f)   investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (e) of this definition.

     “Closing Fee” means an amount equal to ten thousand Dollars ($10,000) times
the number of days that have elapsed from April 1, 2010 to and including the
Effective Date.
     “Collateral Agent” has the meaning provided in the preamble.
     “Credit Agreement” has the meaning provided in the ninth recital.
     “Debt Service Reserve Account” has the meaning provided in
Section 3.01(a)(iv) (Establishment of Project Accounts).
     “Debt Service Reserve Release Certificate” means a certificate in
substantially the form of Exhibit D, duly executed by an Authorized Officer of
the Borrower directing the transfer or withdrawal of funds from the Debt Service
Reserve Release Certificate.
     “Effective Date” means the date on which all of the conditions set forth in
Section 6.01 (Conditions to Effectiveness) of the Credit Agreement have been
satisfied or waived.
     “Extraordinary Proceeds Account” has the meaning provided in
Section 3.01(a)(viii) (Establishment of Project Accounts).
     “Extraordinary Proceeds Release Certificate” means a certificate in
substantially the form of Exhibit F, duly executed by an Authorized Officer of
the Borrower directing the transfer or withdrawal of funds from the
Extraordinary Proceeds Account.
     “Forbearance Agreement” has the meaning set forth in the third recital.
     “Huron Insurance and Condemnation Proceeds Account” has the meaning
provided in Section 3.01(a)(vii) (Establishment of Project Accounts).

5



--------------------------------------------------------------------------------



 



     “Huron Rail Project” means the project for the construction of the 3 track
ladder system connecting the Huron Plant loading facility to the Canadian
Pacific main line on approximately four acres of land to the west of the Huron
Plant that is capable of storing up to ninety tank or hopper railcars.
     “Huron Rail Project Sub-Account” has the meaning provided in
Section 3.01(a)(iv) (Establishment of Project Accounts).
     “Huron Rail Project Withdrawal Certificate” means a certificate in
substantially the form of Exhibit I, duly executed by an Authorized Officer of
the Borrower directing the transfer or withdrawal of funds from the Huron Rail
Project Sub- Account.
     “Indemnitee” has the meaning provided in Section 16.08 (Indemnification by
the Borrower).
     “Independent Engineer’s Certificate” means a certificate of the Independent
Engineer substantially in the form of Exhibit J.
     “Insurance and Condemnation Proceeds Accounts” means, collectively, the
Aberdeen Insurance and Condemnation Proceeds Account and the Huron Insurance and
Condemnation Proceeds Account.
     “Insurance and Condemnation Proceeds Request Certificate” means a
certificate, in substantially the form of Exhibit E, duly executed by an
Authorized Officer of the Borrower, setting forth proposed instructions for the
transfer or withdrawal of Insurance Proceeds and/or Condemnation Proceeds from
an Insurance and Condemnation Proceeds Account.
     “Issuer” has the meaning provided in the eighth recital.
     “Lien Waiver Statement” means, in connection with the construction of the
Huron Rail Project, a statement evidencing receipt of payment by a contractor,
subcontractor or other Person providing work for the Huron Rail Project (i) in
the form attached as Exhibit K or (ii) in form and substance satisfactory to
each of the Administrative Agent and the Independent Engineer.
     “Maintenance Capital Expense Account” has the meaning provided in Section
3.01(a)(iii) (Establishment of Project Accounts).
     “Maintenance Capital Expense Transfer Certificate” means a certificate in
substantially the form of Exhibit C, duly executed by an Authorized Officer of
the

6



--------------------------------------------------------------------------------



 



Borrower directing the transfer or withdrawal of funds from the Maintenance
Capital Expense Account.
     “Monthly Date” means the last Business Day of each calendar month.
     “Notice of Security Discharge Date” has the meaning provided in
Section 2.08(a) (Subordination).
     “Notice of Suspension” has the meaning provided in Section 13.01(a)
(Notices of Suspension of Project Accounts).
     “Operating Account” has the meaning provided in Section 3.01(a)(ii)
(Establishment of Project Accounts).
     “Operating Account Withdrawal Certificate” means a certificate in
substantially the form of Exhibit B, duly executed by an Authorized Officer of
the Borrower, directing the transfer or withdrawal of funds from the Operating
Account.
     “Original Accounts Agreement” has the meaning provided in the second
recital.
     “Original Credit Agreement” has the meaning provided in the first recital.
     “Original Lenders” has the meaning provided in the first recital.
     “Original Loans” has the meaning provided in the first recital.
     “Original Security Agreement” has the meaning provided in the second
recital,
     “Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations
promulgated thereunder from time to time in effect.
     “Permitted Budgeted Operating Expenses Level” means, for any month in any
Fiscal Year, with respect to Operation and Maintenance Expenses (other than
Operation and Maintenance Expenses for the cost of corn and natural gas), one
hundred and ten percent (110%) of the amount projected for such expenses (other
than Operation and Maintenance Expenses for the cost of corn and natural gas)
for the period from the start of such Fiscal Year (or, if the Effective Date
occurred during such Fiscal Year, from the Effective Date) through (and
including) such month in the then-current Operating Budget.

7



--------------------------------------------------------------------------------



 



     “Project Accounts” means the Revenue Account, the Operating Account, the
Maintenance Capital Expense Account, the Working Capital Reserve Account, the
Debt Service Reserve Account, the Aberdeen Insurance and Condemnation Proceeds
Account, the Huron Insurance and Condemnation Proceeds Account, the
Extraordinary Proceeds Account and the Huron Project Sub-Account.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Restoration or Replacement Plan” means a plan and time schedule,
reasonably satisfactory to the Required Lenders and the Independent Engineer,
for the application of Insurance Proceeds and Condemnation Proceeds arising from
any Casualty Event or Event of Taking, respectively, and any other funds
available to the Borrower with which to restore or replace the Project, or any
portion thereof, affected by such Casualty Event or Event of Taking.
     “Restricted Payment Certificate” means a certificate in substantially the
form of Exhibit H, duly executed by an Authorized Officer of the Borrower,
directing the transfer or withdrawal of funds for Restricted Payments.
     “Restructuring Agreement” has the meaning provided in the eighth recital.
     “Revenue Account” has the meaning provided in Section 3.01(a)(i)
(Establishment of Project Accounts).
     “Revenue Account Withdrawal Certificate” means a certificate in
substantially the form of Exhibit A, duly executed by an Authorized Officer of
the Borrower, directing the transfer or withdrawal of funds from the Revenue
Account.
     “Securities Intermediary” has the meaning provided in the preamble.
     “Security Discharge Date” means the date on which all amounts payable in
respect of the Obligations have been irrevocably and indefeasibly paid in full
in cash (other than obligations under the Financing Documents that by their
terms survive and with respect to which no claim has been made by the Senior
Secured Parties).
     “Senior Secured Parties” means the Lenders and the Agents.
     “Subordinated Bonds” has the meaning provided in the eighth recital.
     “UCC” means the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by

8



--------------------------------------------------------------------------------



 



reason of mandatory provisions of law, any or all of the perfection or priority
of the security in any Account Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions.
     “Working Capital Reserve Account” has the meaning provided in
Section 3.01(a)(iv) (Establishment of Project Accounts).
     “Working Capital Reserve Required Amount” means as of any date on and after
the Effective Date, four million Dollars ($4,000,000).
     “Working Capital Reserve Transfer Certificate” means a certificate in
substantially the form of Exhibit D, duly executed by an Authorized Officer of
the Borrower directing the transfer or withdrawal of funds from the Working
Capital Reserve Account.
     Section 1.02 Principles of Interpretation. (a) Unless otherwise defined or
the context otherwise requires, terms for which meanings are provided in this
Accounts Agreement shall have the same meanings when used in the Credit
Agreement.
     (b) Unless the context requires otherwise, any reference in this Accounts
Agreement to any Financing Document shall mean such Financing Document and all
schedules, exhibits and attachments thereto, as amended from time to time.
     (c) All the agreements, contracts or documents defined or referred to
herein shall mean such agreements, contracts or documents as the same may from
time to time be supplemented, amended or replaced or the terms thereof waived or
modified to the extent permitted by, and in accordance with, the terms thereof
and this Accounts Agreement, and shall disregard any supplement, amendment,
replacement or waiver made in breach of this Accounts Agreement.
     (d) Defined terms in this Accounts Agreement shall include in the singular
number the plural and in the plural number the singular.
     (e) The words “herein,” “hereof” and “hereunder” and words of similar
import when used in this Accounts Agreement shall, unless otherwise expressly
specified, refer to this Accounts Agreement as a whole and not to any particular
provision of this Accounts Agreement and all references to Articles, Sections,
Exhibits and Schedules shall be references to Articles, Sections, Exhibits and
Schedules of this Accounts Agreement, unless otherwise specified.

9



--------------------------------------------------------------------------------



 



     (f) The words “include,” “includes” and “including” are not limiting.
     (g) The word “or” is not exclusive.
     (h) Any reference to any Person shall include its permitted successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities.
     Section 1.03 Credit Agreement and UCC Definitions. Unless otherwise defined
herein or unless the context otherwise requires, terms used in this Accounts
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement or, if not defined therein, the UCC.
     Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.
ARTICLE II
APPOINTMENT; GRANT OF SECURITY INTEREST
     Section 2.01 Appointment by Collateral Agent. (a) The Collateral Agent, on
behalf and at the direction of the Senior Secured Parties, hereby appoints and
authorizes the Accounts Bank to act as its depository for the benefit of the
Senior Secured Parties, and as the securities intermediary or bank with respect
to the Project Accounts for the benefit of the Collateral Agent, on behalf of
the Senior Secured Parties, with such powers as are expressly delegated to the
Accounts Bank by the terms of this Accounts Agreement, together with such other
powers as are reasonably incidental thereto. The Accounts Bank hereby accepts
each such appointment and agrees to act as the depository for the Collateral
Agent, on behalf of the Senior Secured Parties, and as the securities
intermediary or bank with respect to the Project Accounts, for the benefit of
the Collateral Agent, on behalf of the Senior Secured Parties, in accordance
with the terms of this Accounts Agreement. The Accounts Bank further agrees to
accept and hold, as securities intermediary or as a bank, in its custody and in
accordance with the terms of this Accounts Agreement, for the Collateral Agent,
on behalf of the Senior Secured Parties, the Project Accounts and the Account
Collateral.
     (b) The Collateral Agent also hereby appoints and authorizes the Accounts
Bank to act on its behalf for the purpose of the creation and perfection of a
first priority security interest in favor of the Collateral Agent, for the
benefit of the

10



--------------------------------------------------------------------------------



 



Senior Secured Parties, in the Project Accounts to the extent that they are
deemed under applicable Law not to constitute securities accounts or deposit
accounts and in any Account Collateral that is deemed under applicable Law not
to constitute a “financial asset” (within the meaning of Section 8-102(9) of the
UCC). The Accounts Bank hereby accepts this appointment and agrees to act as the
Accounts Bank for the Collateral Agent, on behalf of the Senior Secured Parties,
for such purpose and to hold and maintain exclusive dominion and control over
the Project Accounts and any such Account Collateral on behalf of the Collateral
Agent, acting for the benefit of the Senior Secured Parties.
     Section 2.02 Limitation of Liability. Notwithstanding any provision to the
contrary contained elsewhere in any Financing Document, the Accounts Bank shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Accounts Bank have or be deemed to have any fiduciary
relationship with any Senior Secured Party and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Accounts Bank. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in any Financing Document with reference to the Accounts Bank is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     Section 2.03 Project Accounts. (a) The Borrower agrees that it will have no
legal or equitable right to withdraw funds from the Project Accounts, except for
those rights expressly granted to the Borrower in this Accounts Agreement. The
Account Collateral will not constitute repayment of any Obligations until so
applied as payments in accordance with the terms of this Accounts Agreement and
the other Financing Documents.
     (b) The Accounts Bank shall not have title to the funds on deposit in or
credited to the Project Accounts, and shall credit the Project Accounts with all
receipts of interest, dividends and other income received on the property held
in the Project Accounts. The Accounts Bank shall administer and manage the
Project Accounts in strict compliance with its duties with respect to the
Project Accounts pursuant to this Accounts Agreement, and shall be subject to
and comply with all of the obligations that the Accounts Bank owes to the
Borrower and the Collateral Agent, for the benefit of the Senior Secured
Parties, with respect to the Project Accounts, including all subordination
obligations set forth in Section 2.08 (Subordination) with respect to the
Accounts Bank’s right of set-off or recoupment or right to obtain a Lien,
pursuant to the terms of this Accounts Agreement. The Accounts Bank hereby
agrees to comply with any and all written instructions originated by the
Collateral Agent directing the

11



--------------------------------------------------------------------------------



 



disbursement, deposit and/or transfer of any funds and all other property held
in the Project Accounts without any further consent of the Borrower or any other
Person, and to comply with any and all written instructions originated by the
Borrower directing the disbursement, deposit and/or transfer of any funds and
all other property held in the Project Accounts subject to, and in accordance
with, the terms of this Accounts Agreement.
     Section 2.04 Representations, Warranties and Covenants of Accounts Bank.
The Accounts Bank hereby represents, warrants, covenants and agrees as follows:
     (a) it is a securities intermediary on the date hereof and shall act as
such in maintaining the Project Accounts and all of the Account Collateral
(including all securities and other financial assets or security entitlements
deposited in or credited to the Project Accounts) from time to time transferred,
deposited in or credited to or maintained in the Project Accounts;
     (b) it is the bank with which each Project Account is maintained and the
securities intermediary with respect to the financial assets held in the Project
Accounts. In this regard, (i) if the Accounts Bank has knowledge that an issuer
of any financial asset is required to make a payment or distribution in respect
of such financial asset, the Accounts Bank shall have fulfilled its duty under
applicable Law to take action to obtain such payment or distribution if (A) it
credits such payment or distribution to the Project Accounts in accordance with
this Accounts Agreement if such payment or distribution is made or (B) it
notifies the Borrower and the Collateral Agent that such payment or distribution
has not been made, and (ii) if the Accounts Bank is required by applicable Law
or this Accounts Agreement to credit to any Project Account any financial asset
purported to be transferred or credited to the Accounts Bank pursuant to
applicable Law, the Accounts Bank shall have fulfilled its duty to so credit any
Project Account if it credits as a security entitlement to the applicable party
whatever rights the Accounts Bank purportedly has in the financial asset
transferred or credited to the Accounts Bank and the Accounts Bank shall have no
duty to ensure that applicable Law has been complied with in respect of the
transfer of the financial asset or to create a security interest in or Lien on
any financial asset purported to be transferred or credited to the Accounts Bank
and subsequently credited to any Project Account;
     (c) it shall promptly perform all duties imposed upon a securities
intermediary and a bank under the UCC, other applicable Law and this Accounts
Agreement;
     (d) the Collateral Agent, for the benefit of the Senior Secured Parties,
and no other Person, is the Accounts Bank’s customer with respect to the Project

12



--------------------------------------------------------------------------------



 



Accounts, and the Borrower has consented to the Collateral Agent, on behalf and
for the benefit of the Senior Secured Parties, being deemed the customer
hereunder;
     (e) the Securities Intermediary’s jurisdiction, for purposes of this
Accounts Agreement and Article 8 of the UCC, is and shall continue to be the
State of New York, and the bank’s jurisdiction of the Accounts Bank, for
purposes of this Accounts Agreement and Section 9-304(b)(1) of the UCC, is and
shall continue to be the State of New York;
     (f) it has established and maintains the Project Accounts as set forth in
Section 3.01 (Establishment of Project Accounts);
     (g) each Project Account is and will be maintained as a securities account
or, as set forth in Section 2.05 (Project Accounts as Deposit Account), a
deposit account;
     (h) all financial assets acquired by or delivered to the Accounts Bank
shall be held by the Accounts Bank and credited by book entry to the relevant
Project Account or otherwise accepted by the Accounts Bank for credit to the
relevant Project Account. Any financial asset so credited or accepted for credit
to the relevant Project Account shall be registered in the name of, payable to,
or to the order of, or indorsed to the Accounts Bank or in blank and in no case
will any financial asset credited to any Project Account or held by the Accounts
Bank for credit to any Project Account be registered in the name of, payable to,
to the order of, or indorsed to, the Borrower, except to the extent that such
financial asset has been subsequently indorsed by the Borrower to the Accounts
Bank or in blank;
     (i) each item of property (including any cash, security, general
intangible, document, instrument or obligation, share, participation, interest
or other property whatsoever) deposited in or credited to any Project Account
shall be treated as a financial asset under and for the purposes of Article 8 of
the UCC, including Section 8-102(a)(9)(iii) thereof. Notwithstanding any
provision herein to the contrary, any property contained in the Project Accounts
that is not deemed to be a financial asset under applicable Law, to the extent
permitted by applicable Law, will be deemed to be deposited in a deposit account
and subject to Section 2.05 (Project Accounts as Deposit Account);
     (j) the Collateral Agent, for the benefit of the Senior Secured Parties, is
the entitlement holder in any security entitlements with respect to any
financial assets deposited in or credited to the Project Accounts, and the
Collateral Agent may issue entitlement orders with respect thereto;

13



--------------------------------------------------------------------------------



 



     (k) if at any time it receives an entitlement order or any other order from
the Collateral Agent directing the transfer, redemption or liquidation of any
financial asset carried in the Project Accounts or any instruction originated by
the Collateral Agent directing the disbursement, deposit and/or transfer of any
funds or other property held in the Project Accounts, the Accounts Bank shall
comply with such entitlement order, instruction or other order without further
consent by the Borrower or any other Person. The Borrower hereby agrees that the
Collateral Agent, on behalf of and for the benefit of the Senior Secured
Parties, shall have control of the security entitlements carried in the Project
Accounts and of the financial assets carried in the Project Accounts, and the
Borrower hereby disclaims any entitlement to claim control of such security
entitlements or financial assets;
     (l) all property delivered to the Accounts Bank pursuant to this Accounts
Agreement or the other Financing Documents will be promptly deposited in or
credited to a Project Account by an appropriate entry in its records in
accordance with this Accounts Agreement;
     (m) the Accounts Bank shall not change the name or account number of any
Project Account unless it obtains the prior written consent of the Collateral
Agent and provides prior written notice to the Borrower;
     (n) except for the claims and interest of (i) the Collateral Agent, for the
benefit of the Senior Secured Parties, in the Project Accounts, and (ii) the
Borrower, in the Project Accounts, it does not know of and has not received
written notice of any right or claim (including any adverse claim) to or
interest in the Project Accounts or any Account Collateral (including, without
limitation, funds and financial assets) deposited in or credited to the Project
Accounts by any Person. If any Person (other than the Collateral Agent, on
behalf of the Senior Secured Parties) asserts any Lien, encumbrance or adverse
claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Project Account or in any financial
asset or other property deposited therein or credited thereto, the Accounts Bank
will promptly notify the Collateral Agent and the Borrower thereof; and
     (o) the Accounts Bank has not entered into and will not enter into any
agreement with respect to the Project Accounts or any financial assets or other
property deposited in or credited to any Project Account other than this
Accounts Agreement, as may be amended from time to time. The Accounts Bank has
not entered into and will not enter into any agreement with the Borrower or any
other Person purporting to limit or condition the obligation of the Accounts
Bank to comply with entitlement orders or any other order originated by the
Collateral Agent in accordance with this Accounts Agreement.

14



--------------------------------------------------------------------------------



 



     Section 2.05 Project Accounts as Deposit Account. (a) The parties hereto
agree that, to the extent that the Project Accounts are not considered
“securities accounts” (within the meaning of Section 8-501(a) of the UCC), the
Project Accounts shall be deemed to be deposit accounts (as defined in
Section 9-102(a)(29) of the UCC) to the extent a security interest can be
granted and perfected under the UCC in the Project Accounts as deposit accounts,
which the Borrower shall maintain with the Accounts Bank acting not as
Securities Intermediary but as a “bank” (within the meaning of
Section 9-102(a)(8) of the UCC).
     (b) The Collateral Agent, on behalf of the Senior Secured Parties, shall be
deemed the sole customer of the Accounts Bank for purposes of the Project
Accounts and, as such, shall be entitled to all of the rights that customers of
banks have under applicable Law with respect to deposit accounts, including the
right to withdraw funds from, or close, the Project Accounts, and the Borrower
hereby consents to the Collateral Agent being deemed the customer hereunder.
     Section 2.06 Grant of First-Priority Security Interest. (a) As security for
the prompt and complete payment when due (whether at stated maturity, by
acceleration or otherwise) of any and all of the Obligations and the due
performance and compliance by the Borrower with all of the terms, conditions,
and agreements to be performed and complied with by it under and pursuant to the
terms of the Credit Agreement and the other Financing Documents, the Borrower
(x) collaterally assigned, granted and pledged pursuant to the Original Security
Agreement, and acknowledges and agrees that the “Account Collateral” pledged
pursuant to the Original Accounts Agreement is subject to, and continues to be
subject to, without interruption, the continuing first lien on, and continuing
first priority perfected security interest granted in the Original Security
Agreement, and (y) hereby acknowledges and confirms the pledge, collateral
assignment, hypothecation, and granting of a first-priority security interest to
the Collateral Agent, for the benefit of the Senior Secured Parties, pursuant to
the Security Agreement in, all of its right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by the Borrower, wherever located, and whether
now or hereafter existing or arising (collectively, the “Account Collateral”):

  (i)   each of the Project Accounts, including all funds, Cash Equivalents,
securities, financial assets or other property held in, required to be held in
or credited to any of such Project Accounts or otherwise in possession or
control of the Accounts Bank pursuant to this Accounts Agreement, and all
interest, dividends and other income derived therefrom;

15



--------------------------------------------------------------------------------



 



  (ii)   all statements, certificates, instruments and investment property
representing or evidencing any property described in clause (i) above held in,
required to be held in or credited to any of such Project Accounts or otherwise
in possession or control of the Accounts Bank pursuant to this Accounts
Agreement; and     (iii)   to the extent not included in the foregoing, all
proceeds, products and accessions of and to any and all of the foregoing,
including whatever is received upon any collection, exchange, sale or other
disposition of any of the foregoing and any property into which any of the
foregoing is converted, whether cash or non-cash proceeds, and any and all other
amounts paid or payable under or in connection with any of the foregoing and all
security entitlements of the Borrower in any and all of the foregoing.

     Section 2.07 Control and Perfection of Account Collateral. (a) The Borrower
specifically acknowledges and agrees that (i) (A) each Project Account pledged
hereunder shall be maintained so that the Collateral Agent, on behalf and for
the benefit of the Senior Secured Parties, has control of such Project Account
in the manner specified in Section 9-104 of the UCC, (B) all Cash Equivalents
pledged hereunder shall be maintained so that the Collateral Agent, on behalf
and for the benefit of the Senior Secured Parties, has control of such Cash
Equivalents in the manner specified in Section 9-106 of the UCC, and (C) all
financial assets held in the Project Accounts and pledged hereunder shall be
maintained so that the Collateral Agent, on behalf and for the benefit of the
Senior Secured Parties, has control of such financial assets in the manner
specified in Section 8-106 of the UCC.
     (b) The Borrower shall give, execute, deliver, file, record, authenticate,
authorize or obtain all such UCC financing statements as may be necessary to
perfect and maintain the security interests granted under this Accounts
Agreement.
     (c) Until the Security Discharge Date, the Borrower shall not have any
rights against or to monies held in the Project Accounts, except the right to
receive or make requisitions of funds deposited in or credited to the Project
Accounts as permitted by this Accounts Agreement.
     Section 2.08 Subordination. (a) The Accounts Bank hereby acknowledges the
first-priority security interest granted hereby to the Collateral Agent, for the
benefit of the Senior Secured Parties. In the event that the Accounts Bank has
or

16



--------------------------------------------------------------------------------



 



subsequently obtains by agreement, operation of Law or otherwise a right of
recoupment or set-off or any Lien in any of the Project Accounts, Account
Collateral or any financial asset or other property deposited therein or
credited thereto or any security entitlement related thereto, the Accounts Bank
hereby agrees that such right of recoupment or set-off and/or any such Lien
shall (except to the extent provided in clause (c) of this Section 2.08) be
subordinate to the security interest of the Collateral Agent, on behalf and for
the benefit of the Senior Secured Parties. The Accounts Bank agrees that it
shall not (except to the extent provided in clause (c) of this Section 2.08)
assert or enforce any such right of recoupment or set-off and/or any Lien until
the date on which the Administrative Agent notifies the Accounts Bank in writing
that the Security Discharge Date has occurred (the “Notice of Security Discharge
Date”).
     (b) Until the Notice of Security Discharge Date, the financial assets and
other items deposited in or credited to the Project Accounts and all other
Account Collateral will not (except to the extent provided in clause (c) of this
Section 2.08) be subject to deduction, set-off, banker’s lien or any other right
in favor of any Person other than the Collateral Agent, on behalf and for the
benefit of the Senior Secured Parties.
     (c) The Project Accounts, Account Collateral or any financial asset or
other property deposited therein or credited thereto shall be subject to
deduction, set-off, banker’s lien and recoupment to the extent of returned items
and chargebacks either for uncollected checks or other items of payment and
transfers previously credited to one or more Project Accounts, and each of the
Collateral Agent, on behalf of and for the benefit of the Senior Secured Parties
and the Borrower hereby expressly authorizes the Accounts Bank to debit the
relevant Project Account(s) for such amounts.
     Section 2.09 Agreement to Hold In Trust. All payments received directly by
the Borrower that are required to be deposited into the Project Accounts in
accordance with the terms of this Accounts Agreement, the Credit Agreement, or
any other Financing Document (including any amount received by the Borrower
pursuant to, or in connection with, any Project Document or any sale of
Products) shall be held by the Borrower in trust for the Collateral Agent, on
behalf and for the benefit of the Senior Secured Parties, shall be segregated
from other funds of the Borrower and shall, forthwith upon receipt by the
Borrower, be turned over to the Collateral Agent or its designee in the same
form as received by the Borrower (duly endorsed by the Borrower to the
Collateral Agent or the Accounts Bank, if requested) for deposit and
disbursement in accordance with this Accounts Agreement.

17



--------------------------------------------------------------------------------



 



ARTICLE III
PROJECT ACCOUNTS
     Section 3.01 Establishment of Project Accounts. (a) On or prior to the
Effective Date, the Accounts Bank has established or shall establish, and shall
maintain, in the name of the Collateral Agent and on the books and records of
the Accounts Bank’s offices located in Amarillo, Texas, the accounts set forth
below:

  (i)   a special, segregated, Dollar-denominated account entitled “Revenue
Account”, Account No. 129615 (the “Revenue Account”);     (ii)   a special,
segregated, Dollar-denominated account entitled “Operating Account”, Account
No. 129461 (the “Operating Account”);     (iii)   a special, segregated,
Dollar-denominated account entitled “Maintenance Capital Expense Account”,
Account No. 129488 (the “Maintenance Capital Expense Account”);     (iv)   a
special, segregated, Dollar-denominated account entitled “Working Capital
Reserve Account”, Account No. 128619 (the “Working Capital Reserve Account”);
and a special, segregated, Dollar-denominated sub-account thereof entitled
“Huron Rail Project Sub-Account”, Account No. 147516 (the “Huron Rail Project
Sub-Account”);     (v)   a special, segregated, Dollar-denominated account
entitled “Debt Service Reserve Account”, Account No. 129496 (the “Debt Service
Reserve Account”);     (vi)   a special, segregated, Dollar-denominated account
entitled “Aberdeen Insurance and Condemnation Proceeds Account”, Account
No. 129526 (the “Aberdeen Insurance and Condemnation Proceeds Account”);    
(vii)   a special, segregated, Dollar-denominated account entitled “Huron
Insurance and Condemnation Proceeds Account”, Account No. 129534 (the “Huron
Insurance and Condemnation Proceeds Account”);

18



--------------------------------------------------------------------------------



 



  (viii)   a special, segregated, Dollar-denominated account entitled
“Extraordinary Proceeds Account”, Account No. 128449 (the “Extraordinary
Proceeds Account”);

     (b) Closure of Certain Project Accounts Under Original Accounts Agreement.
On the Effective Date, the Accounts Bank shall (i) transfer to the Revenue
Account any remaining funds on deposit in or standing to the credit of each of
the Construction Account, the Liquidated Damages Account, the Prepayment Holding
Account, the Contingency Reserve Account and the Bond Proceeds Sub-Account and
the LC Cash Collateral Sub-Account (as each such account is defined in the
Original Accounts Agreement), (ii) terminate and close each such account and
(iii) provide evidence reasonably satisfactory to the Collateral Agent that each
such account has been terminated and closed.
     Section 3.02 Deposits into and Withdrawals from Project Accounts.
(a) Amounts shall be deposited into and withdrawn from the Project Accounts in
strict accordance with this Article III.
     (b) The Accounts Bank will only be required to transfer funds hereunder on
a “same day” basis if it has received written notice of such proposed transfer,
together with all certificates, notices, directions and other documents required
under this Accounts Agreement to be delivered to the Accounts Bank relating
thereto, not later than 11:00 a.m. Eastern time on the Business Day of such
proposed transfer and, if such notice or any such related document is received
by the Accounts Bank after such time, such transfer will be undertaken on the
next Business Day succeeding the date of receipt by the Accounts Bank of all
such documentation.
     (c) If any transfer, withdrawal, deposit, investment or payment of any
funds by the Accounts Bank or any other action to be taken by the Accounts Bank
under this Accounts Agreement is to be made or taken on a day other than a
Business Day, such transfer, withdrawal, deposit, investment, payment or other
action will be made or taken on the next succeeding Business Day.
     (d) (i) Any instruction, direction, notice, certificate, request or
requisition given to the Accounts Bank by the Borrower with respect to the
transfer, withdrawal, deposit, investment or payment of any funds under this
Accounts Agreement or with respect to any other obligations to be performed by
the Accounts Bank under this Accounts Agreement (A) must be in writing and
signed by an Authorized Officer of the Borrower, (B) in referencing any of the
Project Accounts, must refer to the specific Project Account name and number,
(C) shall constitute a representation by the Borrower that all conditions set
forth in this Accounts Agreement for such withdrawal have been satisfied,
whether or not those conditions are explicitly

19



--------------------------------------------------------------------------------



 



stated to be so satisfied and (D) shall be copied to the Administrative Agent
and the Collateral Agent.
          (ii) Any instruction, direction, notice, certificate, request or
requisition given to the Accounts Bank by the Collateral Agent or the
Administrative Agent with respect to the transfer, withdrawal, deposit
investment or payment of any funds under this Accounts Agreement or with respect
to any other obligations to be performed by the Accounts Bank under this
Accounts Agreement (A) must be in writing, (B) in referencing any of the Project
Accounts, must refer to the specific Project Account name and number, and
(C) shall be copied to the Borrower.
          (iii) Notwithstanding anything contained in this Accounts Agreement or
any other Financing Document to the contrary, the Accounts Bank may rely on, and
shall be protected in acting or refraining from acting upon, any instruction,
direction, notice, certificate, request or requisition of the Borrower, the
Administrative Agent or the Collateral Agent.
     (e) None of the Project Accounts shall go into overdraft, and the Accounts
Bank shall not comply with any request or direction to the extent that it would
cause any of the Project Accounts to do so.
     (f) The Borrower hereby acknowledges that it has irrevocably instructed
each Project Party, and agrees that it shall so instruct each future Project
Party and each payor in connection with any sale of Product, to make all
payments due and payable to the Borrower under any Project Document and in
connection with any such sale of Product directly to the Accounts Bank for
deposit in, or to be credited in the manner set forth in this Article III. The
Borrower further agrees that it shall irrevocably instruct each other Person
from whom the Borrower is entitled to receive Cash Flow or Insurance Proceeds
and Condemnation Proceeds to make all payments due and payable to the Borrower
from such Person directly to the Accounts Bank for deposit, and to be credited,
in the manner set forth in this Article III.
     (g) The Accounts Bank shall not be charged with knowledge of any Notice of
Suspension, Default or Event of Default unless the Accounts Bank has received
such Notice of Suspension or other written notice of such Default or Event of
Default from the Administrative Agent, the Collateral Agent or an Authorized
Officer of the Borrower.
     (h) The Accounts Bank shall not be charged with the knowledge that any
transfer or withdrawal from any Project Account would result in the occurrence
of a Default or Event of Default, unless it has received written notice thereof
from the Administrative Agent, the Collateral Agent or an Authorized Officer of
the Borrower.

20



--------------------------------------------------------------------------------



 



     (i) Notwithstanding anything contained in this Accounts Agreement or any
other Financing Document to the contrary, the Accounts Bank shall have no
obligation to (i) make any payment, transfer or withdrawal from any Project
Account until it has received written direction to make such payment, transfer
or withdrawal from the Collateral Agent, the Administrative Agent, or the
Borrower if this Accounts Agreement explicitly provides that any such direction
may be made by the Borrower, or (ii) determine whether any payment, transfer or
withdrawal from any Project Account made in accordance with any written
direction from the Collateral Agent, the Administrative Agent or the Borrower
(if this Accounts Agreement explicitly provides that any such direction may be
made by the Borrower) complies with the terms of this Accounts Agreement. The
Accounts Bank shall have no liability for, nor any responsibility or obligation
to confirm, the use or application by the Borrower, Administrative Agent, the
Collateral Agent or any other recipient of amounts withdrawn or transferred from
any Project Account.
     (j) Notwithstanding any other provision of this Accounts Agreement or any
other Financing Document (but without limiting Sections 3.02(g), (h) and (i)
(Deposits into and Withdrawals from Project Accounts)), without the express
prior written consent of the Required Lenders, no amount may be withdrawn from
any Project Account if a Default or Event of Default would occur as a result of
such withdrawal.
     (k) On the date of each withdrawal by the Accounts Bank from a Project
Account, the Borrower shall be deemed to represent and warrant that no Notice of
Suspension is in effect and that no Default or Event of Default would occur as a
result of such withdrawal, unless the Required Lenders have previously consented
in writing to such withdrawal, notwithstanding that a Notice of Suspension is in
effect or that a Default or Event of Default would occur as a result of such
withdrawal.
ARTICLE IV
REVENUE ACCOUNT
     Section 4.01 Revenue Account. (a) Payments into the Revenue Account. The
Borrower shall cause the following amounts to be paid into the Revenue Account:

  (i)   all Cash Flow;     (ii)   except as set forth in Section 10.01
(Extraordinary Proceeds Account), all proceeds from the sale or disposition of
any assets of the Borrower;

21



--------------------------------------------------------------------------------



 



  (iii)   any other income received by or on behalf of the Borrower that is not
required to be deposited in or credited to another Project Account, or applied
directly to any Obligations, in accordance with this Accounts Agreement; and    
(iv)   amounts transferred to the Revenue Account pursuant to Section 2.01
(Payments by ABE) or Section 4.01(d) (Remittance of Disputed Interest by Bond
Trustee) of the Restructuring Agreement or Section 3.01(b) (Closure of Certain
Project Accounts Under Original Accounts Agreement), Section 7.01(b)
(Withdrawals from the Working Capital Reserve Account), Section 7.01(c) (Excess
Amount in Working Capital Reserve Account), Section 7.02(c) (Huron Rail Project
Sub-Account — Termination), Section 8.03 (Excess in Debt Service Reserve
Account), Section 10.01(b)(i) (Withdrawals from the Extraordinary Proceeds
Account — Asset Disposal) or Section 10.01(c)(i) (Withdrawals from the
Extraordinary Proceeds Account — Project Document Termination Payments).

     (b) Withdrawals from the Revenue Account on the Effective Date. On the
Effective Date, the Accounts Bank shall cause funds on deposit in or standing to
the credit of the Revenue Account to be withdrawn and transferred as follows:

  (i)   an amount equal to the Closing Fee (if any) due and payable to be paid
to the Administrative Agent for the account of the Lenders, in accordance with
Section 2.02(a) (Payments by the Borrower) of the Restructuring Agreement;    
(ii)   an amount equal to ten million Dollars ($10,000,000) to be paid to the
Administrative Agent for the account of the Lenders in accordance with
Section 2.02(a) (Payments by the Borrower) of the Restructuring Agreement;    
(iii)   an amount equal to five million Dollars ($5,000,000) to be to be paid to
the Administrative Agent for the account of the Lenders in accordance with
Section 2.02(a) (Payments by the Borrower) of the Restructuring Agreement;    
(iv)   to the Debt Service Reserve Account in an amount equal to the difference
between (A) the Debt Service Reserve

22



--------------------------------------------------------------------------------



 



      Required Amount and (B) the funds on deposit in or standing to the credit
of the Debt Service Reserve Account (including the Stated Amount of any Debt
Service Reserve Letter of Credit);     (v)   to the Working Capital Reserve
Account, in the amount equal to the difference between (A) the Working Capital
Reserve Required Amount and (B) the funds on deposit in or standing to the
credit of the Working Capital Reserve Account (other than amounts standing to
the credit of the Huron Rail Project Sub-Account);     (vi)   to the Huron Rail
Project Sub-Account, in an amount equal to two million Dollars ($2,000,000);    
(vii)   an amount approved by the Required Lenders owing to the counterparty
under any Interest Rate Cap Agreement;     (viii)   an amount equal to two
million, two hundred and fifty thousand Dollars ($2,250,000) to be paid to be
paid to the Bond Trustee for the account of the holders of the Subordinated
Bonds in accordance with Section 2.02(b) (Payments by the Borrower) of the
Restructuring Agreement;     (ix)   an amount equal to sixteen thousand four
hundred ninety-five Dollars and sixteen cents ($16,495.16) to be paid to Briggs
and Morgan, P.A., counsel to the Issuer, in accordance with Section 2.02(b)
(Payments by the Borrower) of the Restructuring Agreement.

     (c) Withdrawals from the Revenue Account. Unless a Notice of Suspension is
in effect or a Default or Event of Default would occur as a result of any
application of funds contemplated by this Section 4.01(c), upon receipt of a
Revenue Account Withdrawal Certificate duly executed by an Authorized Officer of
the Borrower (with a copy to the Administrative Agent), the Accounts Bank shall,
in accordance with the directions set forth therein, cause funds held in the
Revenue Account to be withdrawn or transferred to pay the following amounts on
the dates and at the priorities indicated below:

  (i)   first, on the Effective Date and on each Monthly Date (or, in the case
of amounts to pay Operation and Maintenance

23



--------------------------------------------------------------------------------



 



      Expenses for the cost of corn and natural gas, on any date), to the
Operating Account, in the amount certified by the Borrower in such Revenue
Account Withdrawal Certificate as required to pay Operation and Maintenance
Expenses that, in each such case (other than Operation and Maintenance Expenses
for the cost of corn and natural gas), are or will become due and payable during
the immediately succeeding calendar month; provided, that the aggregate amount
of withdrawals (other than for amounts to pay Operation and Maintenance Expenses
for the cost of corn and natural gas) pursuant to this priority first for all
calendar months in such Fiscal Year, including amounts proposed to be drawn on
such Monthly Date for the immediately succeeding calendar month, does not exceed
the Permitted Budgeted Operating Expenses Level for such immediately succeeding
calendar month, as certified by the Borrower in such Revenue Account Withdrawal
Certificate;     (ii)   second, on each Monthly Date, to the Maintenance Capital
Expense Account, in the amount certified by the Borrower in such Revenue Account
Withdrawal Certificate as necessary to pay Maintenance Capital Expenses that, in
each such case, are or will become due and payable during the immediately
succeeding calendar month; provided that such transfer shall require the
approval of the Independent Engineer if such Maintenance Capital Expenses
together with all previous transfers to the Maintenance Capital Expense Account
during the then current Fiscal Year would exceed five hundred thousand Dollars
($500,000) in the then current Fiscal Year;     (iii)   third, on any date when
due and payable, to the Administrative Agent, for the account of the Senior
Secured Parties, in the amount certified by the Borrower in such Revenue Account
Withdrawal Certificate or otherwise instructed in writing to the Accounts Bank
by the Administrative Agent as necessary to pay Fees, costs and expenses then
due and payable under the Financing Documents;

24



--------------------------------------------------------------------------------



 



  (iv)   fourth, on any date when due and payable, to the Administrative Agent,
for the account of the Senior Secured Parties, in the amount certified by the
Borrower in such Revenue Account Withdrawal Certificate or otherwise instructed
in writing to the Accounts Bank by the Administrative Agent as necessary to pay
any interest then due and payable under the Financing Documents;     (v)  
fifth, on each Quarterly Payment Date, to pay to the Administrative Agent, for
the account of the Lenders, on a pro rata basis, in the amount certified by the
Borrower in such Revenue Account Withdrawal Certificate or otherwise instructed
in writing to the Accounts Bank by the Administrative Agent as principal amounts
due and payable with respect of the Loans;     (vi)   sixth, on each Quarterly
Payment Date, to the Debt Service Reserve Account, in the amount certified by
the Borrower in such Revenue Account Withdrawal Certificate or otherwise
instructed in writing to the Accounts Bank by the Administrative Agent as equal
to the difference between (A) the Debt Service Reserve Required Amount and
(B) the funds on deposit in or standing to the credit of the Debt Service
Reserve Account (including the Stated Amount of any Debt Service Reserve Letter
of Credit) on such Quarterly Payment Date;     (vii)   seventh, on each
Quarterly Payment Date, to the Working Capital Reserve Account, in the amount
certified by the Borrower in such Revenue Account Withdrawal Certificate or
otherwise instructed in writing to the Accounts Bank by the Administrative Agent
as equal to the difference between (A) the Working Capital Reserve Required
Amount and (B) the funds on deposit in or standing to the credit of the Working
Capital Reserve Account (other than amounts standing to the credit of the Huron
Rail Project Sub-Account) on such Quarterly Payment Date;     (viii)   eighth,
provided that no Default or Event of Default has occurred and is continuing, on
each Quarterly Payment Date, in an amount certified by the Borrower in such
Revenue Account Withdrawal Certificate to the Persons or

25



--------------------------------------------------------------------------------



 



      accounts specified in such Revenue Account Withdrawal Certificate
(including, if required to be paid directly to any taxing authority, to such
taxing authority) for payment of any Permitted Tax Distribution;     (ix)  
ninth, on each Quarterly Payment Date, to the Administrative Agent (A) if the
outstanding principal amount of the Loans is equal to or greater than twenty
five million Dollars ($25,000,000), all of the cash remaining in the Revenue
Account after the transfer required (if any) pursuant to priority eighth, or
(B) if the outstanding principal amount of the Loans is less than twenty five
million Dollars ($25,000,000), in an amount equal to seventy five percent (75%)
of the cash remaining in the Revenue Account after the transfer required (if
any) pursuant to priority eighth, either as certified by the Borrower in such
Revenue Account Withdrawal Certificate or otherwise instructed in writing to the
Accounts Bank by the Administrative Agent, for application as a prepayment of
the Loans in accordance with Section 3.08(e) (Mandatory Prepayment) of the
Credit Agreement; and     (x)   tenth, subject to Section 7.02(r) (Negative
Covenants —Restricted Payments) of the Credit Agreement, on or within thirty
(30) days following each Quarterly Payment Date, as and in the amount certified
by an Authorized Officer of the Borrower in a Restricted Payment Certificate.

ARTICLE V
OPERATING ACCOUNT
     Section 5.01 Operating Account. (a) Payments into the Operating Account.
Funds shall be deposited into the Operating Account pursuant to priority first
of Section 4.01(c) (Withdrawals from the Revenue Account).
     (b) Withdrawals from the Operating Account. Unless a Notice of Suspension
is in effect or a Default or Event of Default would occur as a result of any
application of funds contemplated hereby, and so long as adequate funds are then
available in the Operating Account, the Borrower may, by delivery of an
Operating Account Withdrawal Certificate to the Accounts Bank (with a copy to
the Collateral Agent and the Administrative Agent), withdraw or transfer funds
from the Operating

26



--------------------------------------------------------------------------------



 



Account from time to time as may be necessary to pay directly any amounts owed
by the Borrower for Operation and Maintenance Expenses.
ARTICLE VI
MAINTENANCE CAPITAL EXPENSE ACCOUNT
     Section 6.01 Maintenance Capital Expense Account. (a) Payments into the
Maintenance Capital Expense Account. Funds shall be deposited into the
Maintenance Capital Expense Account pursuant to priority second of
Section 4.01(c) (Withdrawals from the Revenue Account).
     (b) Withdrawals from the Maintenance Capital Expense Account. Unless a
Notice of Suspension is in effect or a Default or Event of Default would occur
as a result of any application of funds contemplated hereby, and so long as
adequate funds are then available in the Maintenance Capital Expense Account,
the Borrower may, by delivery of a Maintenance Capital Expense Transfer
Certificate to the Accounts Bank (with a copy to the Administrative Agent),
withdraw or transfer funds from the Maintenance Capital Expense Account from
time to time as may be necessary to pay directly any amounts owed by the
Borrower for Maintenance Capital Expenses in accordance with the most recent
Revenue Account Withdrawal Certificate.
ARTICLE VII
WORKING CAPITAL RESERVE ACCOUNT
     Section 7.01 Working Capital Reserve Account.
     (a) Payments into the Working Capital Reserve Account. Funds shall be
deposited into the Working Capital Reserve Account in accordance with
Section 4.01(b)(v) (Withdrawals from the Revenue Account on the Effective Date)
and priority seventh of Section 4.01(c) (Withdrawals from the Revenue Account).
     (b) Withdrawals from the Working Capital Reserve Account. Unless a Notice
of Suspension is in effect or a Default or Event of Default would occur as a
result of any application of funds contemplated hereby, the Borrower may direct,
by delivery of a Working Capital Reserve Transfer Certificate to the Accounts
Bank (with a copy to the Administrative Agent), the transfer or withdrawal of
amounts standing to the credit of the Working Capital Reserve Account to the
Revenue Account for:

27



--------------------------------------------------------------------------------



 



  (i)   amounts due and owing for Operation and Maintenance Expenses, as
certified by the Borrower in such Working Capital Reserve Transfer Certificate,
but only to the extent that adequate funds are not available for the payment of
such Operation and Maintenance Expenses in the Operating Account.     (ii)  
amounts due and owing for Maintenance Capital Expenses, as certified by the
Borrower in such Working Capital Reserve Transfer Certificate, but only to the
extent that adequate funds are not available for the payment of such Maintenance
Capital Expenses in the Maintenance Capital Expense Account.

     (c) Excess Amount in Working Capital Reserve. If, on any Quarterly Payment
Date, the funds on deposit in or standing to the credit of the Working Capital
Reserve Account (other than amounts standing to the credit of the Huron Rail
Project Sub-Account) are in excess of the Working Capital Reserve Required
Amount, unless a Notice of Suspension is in effect or a Default or Event of
Default would occur as a result of such transfer, the Borrower shall direct, by
delivery of a Working Capital Reserve Transfer Certificate to the Accounts Bank
(with a copy to the Administrative Agent), the transfer (or the Administrative
Agent may direct the Accounts Bank in writing to transfer) to the Revenue
Account of an amount equal to the difference between (x) the aggregate amount of
all funds on deposit in or standing to the credit of the Working Capital Reserve
Account and (y) the Working Capital Reserve Required Amount, as certified by the
Borrower and confirmed by the Administrative Agent in such Working Capital
Reserve Transfer Certificate (or otherwise directed by the Administrative
Agent).
     Section 7.02 Huron Rail Project Sub-Account.
     (a) Deposits into the Huron Rail Project Sub-Account. Funds shall be
deposited into the Huron Rail Project Sub-Account in accordance with
Section 4.01(b)(vi) (Withdrawals from the Revenue Account on the Effective
Date).
     (b) Withdrawals from the Huron Rail Project Sub-Account.

  (i)   Unless a Notice of Suspension is in effect or a Default or Event of
Default would occur as a result of any application of funds contemplated by this
Section 7.02(b), funds standing to the credit of the Huron Rail Project
Sub-Account shall be disbursed only upon delivery to the

28



--------------------------------------------------------------------------------



 



      Accounts Bank of (A) a Huron Rail Project Withdrawal Certificate (with a
copy to the Administrative Agent and the Independent Engineer), signed by the
Borrower, (B) a Lien Waiver Statement from each contractor, subcontractor and
other Person providing work for the Huron Rail Project evidencing receipt of
payment for all work performed in connection with the Huron Rail Project and
such Huron Rail Project Withdrawal Certificate, dated on or about the time of
the Huron Rail Project Withdrawal Certificate covering all payments paid, or
that are due and payable on the date of such Lien Waiver Statement and all work
done and sums received by such contractor or subcontractor (unless covered by a
previous Lien Waiver Statement), (C) all invoices in respect of such work in
connection with the Huron Rail Project proposed to be paid in such Huron Rail
Project Withdrawal Certificate, which invoices shall have been received in form
and substance satisfactory to the Independent Engineer, and (D) an Independent
Engineer’s Certificate in respect of the above. All payments from the Huron Rail
Project Sub-Account shall be made by the Accounts Bank pursuant to instructions
set forth in the relevant Huron Rail Project Withdrawal Certificate directly to
the payee.

     (c) Termination. Upon the earlier of (x) July 31, 2011 and (y) completion
of the Huron Rail Project and payment of all outstanding amounts for work
performed in connection therewith (as certified by the Independent Engineer),
the Borrower shall direct, by delivery of a Huron Rail Project Withdrawal
Certificate to the Accounts Bank (with a copy to the Administrative Agent), the
transfer (or the Administrative Agent may direct the Accounts Bank in writing to
transfer) to the Revenue Account all amounts on deposit in or standing to the
credit of the Huron Rail Project Sub-Account, and the Huron Rail Project
Sub-Account shall be terminated and closed.
ARTICLE VIII
DEBT SERVICE RESERVE ACCOUNT
     Section 8.01 Debt Service Reserve Account. (a) Payments into the Debt
Service Reserve Account. Funds shall be deposited into the Debt Service Reserve
Account:

29



--------------------------------------------------------------------------------



 



  (i)   on the Effective Date, pursuant to Section 4.01(b)(iv) (Withdrawals from
the Revenue Account on the Effective Date); and     (ii)   pursuant to priority
sixth of Section 4.01(c) (Withdrawals from the Revenue Account); provided that,
notwithstanding the foregoing, in lieu of cash, the Borrower may cause to be
delivered to the Accounts Bank one or more Debt Service Reserve Letters of
Credit (each of which shall be accompanied by a Debt Service LC Waiver Letter),
the Stated Amounts of which shall be credited to the Debt Service Reserve
Account.

     (b) Withdrawals from the Debt Service Reserve Account. On any date when the
amounts available at priorities third, fourth and fifth of Section 4.01(c)
(Withdrawals from the Revenue Account) are insufficient to pay Debt Service then
due and owing, the Accounts Bank shall (upon written notification from the
Borrower or the Administrative Agent, with a copy to the Administrative Agent or
the Borrower, as applicable, setting forth the amount of such shortfall)
withdraw funds from the Debt Service Reserve Account to pay to the
Administrative Agent, for the account of the Senior Secured Parties, the amount
of such shortfall of the Debt Service then due and payable, which funds shall be
applied by the Administrative Agent in the order of priority set forth in
priorities third, fourth and fifth of Section 4.01(c) (Withdrawals from the
Revenue Account). The Accounts Bank shall promptly notify the Administrative
Agent and the Collateral Agent if, at any time, there are insufficient funds
(without taking into account any Debt Service Reserve Letters of Credit)
standing to the credit of the Debt Service Reserve Account to make the payments
required under this Section 8.01(b).
     Section 8.02 Debt Service Letter of Credit. Upon the written instruction of
the Administrative Agent (which will promptly thereafter send a copy of such
instruction to the Borrower), the Collateral Agent shall make a demand in
accordance with the provisions of each Debt Service Reserve Letter of Credit,
draw all or a portion of the Stated Amount of any Debt Service Reserve Letter of
Credit that has been delivered in accordance with this Accounts Agreement, and
deposit the funds received into the Debt Service Reserve Account. The
Administrative Agent shall instruct the Collateral Agent to make such demand:
     (a) if amounts are required to be withdrawn from the Debt Service Reserve
Account pursuant to Section 8.01(b), and the amounts to be so withdrawn exceed
the funds, not including the aggregate Stated Amounts of the Debt Service

30



--------------------------------------------------------------------------------



 



Reserve Letters of Credit standing to the credit of the Debt Service Reserve
Account, in the amount necessary to make the payments of Debt Service then due
and payable;
     (b) in full, if the commercial bank that issued such Debt Service Reserve
Letter of Credit is no longer an Acceptable Bank; or
     (c) in full, if (A) no less than thirty (30) days prior to the expiry date
of each such Debt Service Reserve Letter of Credit, the Collateral Agent has not
received notice from the issuing bank that it will extend such expiry date or
renew such Debt Service Reserve Letter of Credit and no substitute or
replacement letter of credit satisfying the requirements of a “Debt Service
Reserve Letter of Credit” has been delivered to the Collateral Agent to replace
the Stated Amount of such expiring Debt Service Reserve Letter of Credit and
(B) excluding the Stated Amount of such Debt Service Reserve Letter of Credit
and the Stated Amount of any other Debt Service Reserve Letter of Credit that
similarly could be drawn, an amount equal to the Debt Service Reserve Required
Amount is not on deposit in or standing to the credit of the Debt Service
Reserve Account on the date of such drawing.
     Section 8.03 Excess in Debt Service Reserve Account. If, on any date, the
funds on deposit in or standing to the credit of the Debt Service Reserve
Account (taking into account the Stated Amounts of any Debt Service Reserve
Letters of Credit standing to the credit of the Debt Service Reserve Account)
are in excess of the Debt Service Reserve Required Amount, unless a Notice of
Suspension is in effect or a Default or Event of Default would occur as a result
of such transfer, the Borrower may direct, by delivery of a Debt Service Reserve
Release Certificate to the Accounts Bank (with a copy to the Administrative
Agent), the transfer to the Revenue Account of an amount equal to the difference
between (x) the aggregate total amount of all funds on deposit in or standing to
the credit of the Debt Service Reserve Account (taking into account the Stated
Amounts of any Debt Service Reserve Letters of Credit standing to the credit of
the Debt Service Reserve Account) and (y) the Debt Service Reserve Required
Amount, as certified by the Borrower and confirmed by the Administrative Agent
in such Debt Service Reserve Release Certificate; provided, that if such
difference is positive due to the posting of a Debt Service Reserve Letter of
Credit to the Debt Service Reserve Account to replace or substitute for cash
then on deposit, such amount may be distributed directly to the Pledgor or such
other Affiliate of the Borrower who provided such Debt Service Reserve Letter of
Credit (and such distribution shall not be treated as a Restricted Payment for
purposes of this Accounts Agreement)

31



--------------------------------------------------------------------------------



 



ARTICLE IX
INSURANCE AND CONDEMNATION PROCEEDS ACCOUNTS
     Section 9.01 Insurance and Condemnation Proceeds Accounts.
     (a) Payments into the Insurance and Condemnation Proceeds Accounts. Until
the Security Discharge Date, the Borrower shall cause all Insurance Proceeds and
all Condemnation Proceeds with respect to any Aberdeen Plant to be deposited in
or credited to the Aberdeen Insurance and Condemnation Proceeds Account, and
with respect to the Huron Plant to be deposited in or credited to the Huron
Insurance and Condemnation Proceeds Account.
     (b) Withdrawals from the Insurance and Condemnation Proceeds Accounts. The
Borrower shall not make, direct, or request the Accounts Bank to make, any
withdrawals from any Insurance and Condemnation Proceeds Account except as
permitted by this Article IX and provided that no Notice of Suspension has been
delivered that has not been withdrawn and no Default or Event of Default would
occur as a result of such transfer or withdrawal.
     (c) Amounts of $2,500,000 or Less. The Borrower may apply any Insurance
Proceeds and Condemnation Proceeds deposited into any Insurance and Condemnation
Proceeds Account in amounts less than or equal to two million five hundred
thousand Dollars ($2,500,000) arising from any one claim or any series of claims
relating to the same occurrence directly for the replacement or repair of
damaged assets to which such Insurance Proceeds or Condemnation Proceeds, as the
case may be, relate; provided, that the Borrower delivers to the Administrative
Agent and the Accounts Bank, no fewer than five (5) Business Days in advance of
any such proposed transfers or withdrawals from such Insurance and Condemnation
Proceeds Account, an Insurance and Condemnation Proceeds Request Certificate
setting forth proposed instructions for such withdrawals or transfers. An
Authorized Officer of the Borrower shall certify that each Insurance and
Condemnation Proceeds Request Certificate is being delivered, and the
withdrawals specified therein are being directed, in accordance with this
Accounts Agreement and the other Transaction Documents, and shall also certify
that the directed withdrawals or transfers will be used exclusively for repair
or replacement of damaged assets to which such Insurance Proceeds or
Condemnation Proceeds, as the case may be, relate.
     (d) Amounts in Excess of $2,500,000 but not Exceeding $15,000,000. Any
Insurance Proceeds and Condemnation Proceeds deposited into any Insurance and
Condemnation Proceeds Account in amounts greater than two million five hundred
thousand Dollars ($2,500,000) but less than or equal to fifteen million Dollars

32



--------------------------------------------------------------------------------



 



($15,000,000) arising from any one claim or any series of claims relating to the
same occurrence shall:

  (i)   be applied for repair or replacement of damaged assets to which such
Insurance Proceeds or Condemnation Proceeds, as the case may be, relate in
accordance with the Borrower’s direction in an Insurance and Condemnation
Proceeds Request Certificate delivered to the Administrative Agent and the
Accounts Bank if, within sixty (60) days after the occurrence of the Casualty
Event or Event of Taking (or such later date as may be acceptable to the
Administrative Agent) giving rise to such proceeds, the Borrower delivers a
Restoration or Replacement Plan to the Administrative Agent and the Independent
Engineer with respect to such Casualty Event or Event of Taking that is based
upon, and accompanied by, each of the following:

  (A)   a description of the nature and extent of such Casualty Event or Event
of Taking, as the case may be;     (B)   a bona fide assessment (from a
contractor chosen by the Borrower and reasonably acceptable to the Independent
Engineer) of the estimated cost and time needed to restore or replace the
Project to substantially the same value and general performance capability as
prior to such event;     (C)   reasonably satisfactory evidence that such
Insurance Proceeds or Condemnation Proceeds, as the case may be, are sufficient
to make the necessary restorations or replacements;     (D)   a certificate of
an Authorized Officer of the Borrower certifying that (1) all work contemplated
to be done under the Restoration or Replacement Plan is reasonably expected to
be done within the time periods, if any, required under any Project Document;
(2) all Governmental Approvals necessary to perform the work have been obtained
(or are reasonably expected to be obtained without undue delay); and (3) the
Project once repaired/restored will continue to perform at the annual levels set
forth in the then-

33



--------------------------------------------------------------------------------



 



      current Operating Budget with respect to production volume, yield and
utility consumption (or other levels approved by the Required Lenders);     (E)
  the Casualty Event or Event of Taking, as the case may be (including the
non-operation of the Project during any period of repair or restoration) has not
resulted or would not reasonably be expected to result in a default giving rise
to a termination of, or a materially adverse modification of, one or more of the
Governmental Approvals or Project Documents (or, in the case of a default giving
rise to a termination of a Project Document, an agreement replacing such Project
Document, in form and substance, and with a counterparty, reasonably
satisfactory to the Required Lenders, is entered into (together with all
applicable Ancillary Documents) within forty-five (45) days thereof (or, such
termination could not reasonably be expected to result in a Material Adverse
Effect, within sixty (60) days thereof));     (F)   after taking into
consideration the availability of such Insurance Proceeds or Condemnation
Proceeds, as applicable, and Business Interruption Insurance Proceeds and any
additional funded equity contributions for the purpose of covering such costs,
there will be adequate amounts available to pay all ongoing expenses including
Debt Service during the period of repair or restoration;     (G)   construction
contractors and vendors of recognized skill, reputation and creditworthiness and
reasonably acceptable to the Required Lenders and the Independent Engineer have
executed reconstruction contracts, purchase orders or similar arrangements for
the repair, rebuilding or restoration on terms and conditions reasonably
acceptable to the Administrative Agent and the Independent Engineer; and     (H)
  a confirmation by the Independent Engineer of its agreement with the matters
set forth in Section 9.01(d)(i)(A)-(G) and its approval of such Restoration

34



--------------------------------------------------------------------------------



 



      or Replacement Plan, which approval will not be unreasonably withheld,
conditioned or delayed; or

  (ii)   Mandatory Prepayment. If (A) the Borrower does not deliver such
Restoration or Replacement Plan and the accompanying deliveries referred to in
Section 9.01(d)(i) within such sixty (60) day period, or (B) after such
Restoration or Replacement Plan is effected, there are excess Insurance Proceeds
or Condemnation Proceeds, as the case may be, on deposit in or standing to the
credit of such Insurance and Condemnation Proceeds Account, the Accounts Bank
shall on the next succeeding Quarterly Payment Date thereafter, upon the written
instruction of the Borrower or the Administrative Agent, transfer to the
Administrative Agent, for the account of the Lenders, an amount equal to such
Insurance Proceeds or Condemnation Proceeds, as the case may be, for mandatory
prepayment of the Loans in accordance with Section 3.08(a) or (b) (as
applicable) (Mandatory Prepayment) of the Credit Agreement.

     (e) Amounts Exceeding $15,000,000. Any Insurance Proceeds or Condemnation
Proceeds deposited into any Insurance and Condemnation Proceeds Account in
amounts greater than fifteen million Dollars ($15,000,000) arising from any one
claim or any series of claims relating to the same occurrence shall be applied,
at the written instruction of the Administrative Agent, to the Administrative
Agent to prepay the Loans or for repair or replacement of damaged assets, as
determined by the Required Lenders in their sole discretion.
ARTICLE X
EXTRAORDINARY PROCEEDS ACCOUNT
     Section 10.01 Extraordinary Proceeds Account.
     (a) Payments into the Extraordinary Proceeds Account. Until the Security
Discharge Date, the Borrower shall cause (i) all proceeds of asset disposals
(other than proceeds from the sale of Products) that will not be used for
replacement in accordance with Section 7.02(f)(i) (Negative Covenants — Asset
Dispositions) of the Credit Agreement and (ii) all Project Document Termination
Payments to be deposited into the Extraordinary Proceeds Account.

35



--------------------------------------------------------------------------------



 



     (b) Withdrawals from the Extraordinary Proceeds Account — Asset Disposal.
If at any time proceeds of an asset disposal are deposited into the
Extraordinary Proceeds Account, then on any Quarterly Payment Date:

  (i)   if such proceeds are in an amount in the aggregate of less than one
million Dollars ($1,000,000) (taken together with any other proceeds of asset
disposals deposited in the Extraordinary Proceeds Account during the
then-current Fiscal Year) the Borrower may submit an Extraordinary Proceeds
Release Certificate to the Accounts Bank, certified by an Authorized Officer of
the Borrower, directing the transfer of such funds to the Revenue Account; and  
  (ii)   if such proceeds are in an amount equal to or greater than one million
Dollars ($1,000,000) (taken together with any other proceeds of asset disposals
deposited in the Extraordinary Proceeds Account during the then-current Fiscal
Year), such amounts in excess of one million Dollars ($1,000,000) shall be
transferred, upon the written instruction of the Borrower or the Administrative
Agent, to the Administrative Agent for application as a prepayment of the Loans
in accordance with Section 3.08(d) (Mandatory Prepayment) of the Credit
Agreement.

(c)   Withdrawals from the Extraordinary Proceeds Account — Project Document
Termination Payments. If at any time Project Document Termination Payments are
deposited into the Extraordinary Proceeds Account, then on any Quarterly Payment
Date:

  (i)   if such Project Document Termination Payments are in an amount in the
aggregate of less than three million Dollars ($3,000,000) (taken together with
any other Project Document Termination Payments received during the then-current
Fiscal Year), the Borrower may submit an Extraordinary Proceeds Release
Certificate to the Accounts Bank, certified by an Authorized Officer of the
Borrower, directing the transfer of such Project Document Termination Payments
to the Revenue Account; and     (ii)   if such Project Document Termination
Payments are in an amount equal to or greater than three million Dollars

36



--------------------------------------------------------------------------------



 



      ($3,000,000) (taken together with any other Project Document Termination
Payments received during the then-current Fiscal Year), such amounts in excess
of three million Dollars ($3,000,000) shall be transferred, upon the written
instruction of the Borrower or the Administrative Agent, to the Administrative
Agent for application as a prepayment of the Loans in accordance with
Section 3.08(c) (Mandatory Prepayment) of the Credit Agreement.

ARTICLE XI
GENERAL PROVISIONS RELATING TO THE PROJECT ACCOUNTS
     Section 11.01 No Security Interests. The Borrower shall not at any time
create or permit to subsist any Lien (other than (a) until the Security
Discharge Date, first-priority Liens in favor of the Collateral Agent, for the
benefit of the Senior Secured Parties, arising under this Accounts Agreement or
the other Security Documents and (b) Permitted Liens) on all or any part of any
of the Project Accounts or the Account Collateral, or assign, transfer or
otherwise dispose of all or any part of its right or title to any of the Project
Accounts or the Account Collateral other than in accordance with, or as
permitted by, the terms of this Accounts Agreement or the other Financing
Documents.
     Section 11.02 Borrower Acknowledgments. (a) The Borrower acknowledges that
neither any insufficiency of funds in the Project Accounts (or any of them), nor
any inability to apply any funds in the Project Accounts (or any of them)
against any or all amounts owing under the Credit Agreement or any other
Financing Document, shall at any time limit, reduce or otherwise affect the
Borrower’s Obligations under the Credit Agreement or any other Financing
Document.
     (b) Each party to this Accounts Agreement acknowledges that none of the
Accounts Bank, the Collateral Agent or any other Senior Secured Party shall
incur any obligation or liability in circumstances where there are insufficient
funds deposited in or credited to any Project Account to make a payment in full
that would otherwise have been made pursuant to the terms of this Accounts
Agreement, except (in the case of the Accounts Bank) to the extent that the loss
arises directly from the Accounts Bank’s gross negligence or willful misconduct.
     Section 11.03 Further Assurances. (a) The Borrower shall, at any time and
from time to time at the first demand of the Accounts Bank or the Collateral
Agent and at the sole cost and expense of the Borrower, promptly and duly
execute and deliver, or otherwise authenticate, all further instruments and
documents, and take all further action, that may be necessary or required under
applicable Law or that the Accounts

37



--------------------------------------------------------------------------------



 



Bank or the Collateral Agent may reasonably request, in order to perfect and
protect any pledge or security interest granted or purported to be granted
hereunder or to enable each of the Accounts Bank, the Collateral Agent, on
behalf of the Senior Secured Parties, to exercise and enforce its rights and
remedies hereunder with respect to any Account Collateral.
     (b) Without limiting the generality of the foregoing, the Borrower will
promptly, with respect to the Account Collateral:

  (i)   execute or authenticate and file such UCC financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary, or as the Accounts Bank, the Collateral Agent or the
Administrative Agent may reasonably request, in order to perfect and preserve
the security interests granted or purported to be granted hereunder;     (ii)  
take all action necessary to ensure that the Collateral Agent, for the benefit
of the Senior Secured Parties, has control of the Account Collateral as provided
in Sections 8-106, 9-104, 9-106 and any other applicable Section of the UCC;    
(iii)   take all action necessary to ensure that the Collateral Agent, for the
benefit of the Senior Secured Parties, has a first-priority perfected security
interest in all Account Collateral described in Section 2.06 (Grant of
First-Priority Security Interest) under the laws of the jurisdiction in which
the Borrower is located (within the meaning of Section 9-307 of the UCC);    
(iv)   deliver to the Collateral Agent or the Administrative Agent evidence that
all other action that the Accounts Bank, the Administrative Agent or the
Collateral Agent may deem reasonably necessary in order to perfect and protect
the security interest created by the Borrower under this Accounts Agreement has
been taken.

     (c) No provision in Section 11.03(b) shall be deemed to limit the
provisions in Section 11.03(a).
     (d) The Borrower hereby authorizes the Administrative Agent and the
Collateral Agent to file one or more UCC financing or continuation statements,
and

38



--------------------------------------------------------------------------------



 



amendments thereto, relating to all or any part of the Account Collateral
without the signature of the Borrower where permitted by applicable Law.
     Section 11.04 UCC Termination Statements. At the request of the Borrower,
upon the Notice of Security Discharge Date, the Collateral Agent will, at the
sole cost and expense of the Borrower, file UCC termination statements
terminating the existing UCC financing statements filed by the Collateral Agent
pursuant to the Financing Documents.
ARTICLE XII
INTEREST AND INVESTMENTS
     Section 12.01 Investments. (a) Each amount deposited in or credited to a
Project Account from time to time shall, from the time it is so deposited or
credited until the time it is withdrawn from that Project Account (whether for
the purpose of making an investment in Cash Equivalents or otherwise applied in
accordance with the terms of this Accounts Agreement), earn interest at such
rates as may be agreed from time to time by the Borrower and the Accounts Bank.
     (b) Prior to the receipt by the Accounts Bank of a Notice of Suspension,
any amounts held by the Accounts Bank in the Project Accounts shall be invested
by the Accounts Bank from time to time, at the risk and expense of the Borrower,
solely in such Cash Equivalents as an Authorized Officer of the Borrower shall
direct in writing (which may be in the form of a standing instruction). The
Borrower shall select Cash Equivalents having such maturities as shall cause the
Project Accounts to have a cash balance as of any day sufficient to cover the
transfers to be made from the Project Accounts on such day in accordance with
this Accounts Agreement, the Credit Agreement, the other Financing Documents,
the Project Documents and any Additional Project Documents. Upon delivery by the
Collateral Agent to the Accounts Bank of a Notice of Suspension and until
written revocation of such Notice of Suspension is delivered to the Accounts
Bank by the Collateral Agent, any amounts held by the Accounts Bank in the
Project Accounts shall be invested by the Accounts Bank from time to time,
solely in such Cash Equivalents as the Collateral Agent or the Administrative
Agent, in its sole discretion, may direct; provided that the Accounts Bank’s
obligation to invest such amounts is conditioned upon receipt by the Accounts
Bank of a valid United States Department of the Treasury Internal Revenue
Service tax Form W-9 in accordance with Section 12.03(b) (Interest and
Investment Income). Neither the Collateral Agent, the Accounts Bank nor the
Administrative Agent shall be liable for any loss resulting from any Cash
Equivalents (or any investment or reinvestment therein or liquidation or
redemption thereof) from any Project Account or the sale or redemption thereof
except to the extent that such loss results solely from the

39



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct of the Collateral Agent, the Accounts
Bank or the Administrative Agent, as the case may be, it being understood and
agreed that in no event shall any of the Administrative Agent, the Accounts Bank
or the Collateral Agent, as the case may be, be liable for any loss resulting
from any investment made, or any sale or redemption of any investment made, in
accordance with instructions received from the Borrower, the Collateral Agent or
the Administrative Agent, as the case may be, or failure to receive written
direction as required hereunder, or in accordance with Section 12.02 (Sale and
Liquidation) hereof.
     Section 12.02 Sale and Liquidation. In the event that the cash balance in
any of the Project Accounts is as of any day insufficient to cover the transfers
to be made from such Project Account on such day (and if advised in writing by
the Administrative Agent or the Borrower of such circumstances), the Collateral
Agent may (but shall not be obligated to) direct the Accounts Bank, without
instructions from the Borrower, to sell or liquidate the Cash Equivalents
standing to the credit of such Project Account (without regard to maturity date)
in such manner as the Collateral Agent may direct in order to obtain cash at
least sufficient to make such transfers and to pay any expenses and charges
incurred in connection with effecting any such sale or liquidation, which
expenses and charges the Accounts Bank shall be authorized to pay with cash on
deposit in such Project Account. Neither the Accounts Bank, the Collateral Agent
nor any other Senior Secured Party shall be liable to any Person for any loss
suffered because of any such sale or liquidation.
     Section 12.03 Interest and Investment Income. (a) All interest and other
investment income earned from investments in Cash Equivalents made from amounts
in any Project Account shall remain in such Project Account until transferred
from such Project Account in accordance with the terms of this Accounts
Agreement.
     (b) It is acknowledged by the parties hereto that all investment income
earned on amounts on deposit in or credited to the Project Accounts for all Tax
purposes shall be attributed to and be income of the Borrower. The Borrower
shall be responsible for determining any requirements for paying Taxes or
reporting or withholding any payments for Tax purposes hereunder. The Borrower
shall prepare and file all Tax information required with respect to the Project
Accounts. The Borrower agrees to indemnify and hold each Senior Secured Party
harmless against all liability for Tax withholding and/or reporting for any
investment income earned on the Project Accounts and payments in respect
thereof. Such indemnities shall survive the termination or discharge of this
Accounts Agreement or resignation of the Accounts Bank. None of the Collateral
Agent, the Accounts Bank or any Senior Secured Party shall have any obligation
with respect to the making of or the reporting of any payments for Tax purposes.
From time to time, and as reasonably requested by the Accounts Bank, the
Borrower shall provide to the Accounts Bank a United States Department of the

40



--------------------------------------------------------------------------------



 



Treasury Internal Revenue Service tax Form W-9 or other appropriate form
required with respect to the withholding or exemption from withholding of income
tax on any investment income earned on the Project Accounts. The Accounts Bank
shall be entitled to rely on an opinion of legal counsel (which may be counsel
to the Borrower) in connection with the reporting of any earnings with respect
hereto.
     Section 12.04 Accounts Information. (a) The Accounts Bank will:

  (i)   within ten (10) Business Days after the end of the month in which the
first deposit is made into any Project Account and within ten (10) Business Days
after the end of each month thereafter, provide the Borrower, the Collateral
Agent and the Administrative Agent a report with respect to the Project
Accounts, setting forth in reasonable detail all deposits to and disbursements
from each of the Project Accounts during such month, including the date on which
made, and the balances of and any investments in each of the Project Accounts at
the end of such month, including information regarding categories, amounts,
maturities and issuers of Cash Equivalents; and     (ii)   within ten
(10) Business Days after receipt of any written request by the Borrower, the
Collateral Agent or the Administrative Agent, provide to the Borrower, the
Collateral Agent or the Administrative Agent, as the case may be, such other
information as the Borrower, the Collateral Agent or the Administrative Agent,
as the case may be, may reasonably specify regarding all Cash Equivalents and
any other investments made by the Accounts Bank pursuant hereto and regarding
amounts available in the Project Accounts.

     (b) The Accounts Bank will maintain all of the Project Accounts and all
books and records with respect thereto as may be necessary to record properly
all transactions carried out by it under this Accounts Agreement.
     (c) If any Cash Equivalent ceases to be a Cash Equivalent, the Accounts
Bank will, as soon as reasonably practicable after becoming aware of such
cessation, notify the Collateral Agent and the Borrower in writing of such
cessation and, upon the written direction of the Borrower (or, if the Borrower
fails to provide direction within three (3) Business Days of the date of the
Accounts Bank’s notice, upon the written direction of the Collateral Agent),
will cause the relevant investment to be

41



--------------------------------------------------------------------------------



 



replaced by a Cash Equivalent or by cash; provided that this Section 12.04(c)
will not oblige the Accounts Bank to liquidate any investment earlier than its
normal maturity date unless:

  (i)   directed to do so under Section 12.02 (Sale and Liquidation); or    
(ii)   the maturity date of the relevant investment exceeds the maturity date
that would enable it to continue to qualify as a Cash Equivalent.

ARTICLE XIII
DEFAULT AND ENFORCEMENT
     Section 13.01 Notices of Suspension of Project Accounts. (a) The Collateral
Agent may, but shall not be required to, suspend the right of the Accounts Bank
and the Borrower to withdraw or otherwise deal with any funds deposited in or
credited to the Project Accounts at any time during the occurrence and
continuance of an Event of Default by delivering a notice to the Accounts Bank
(with a copy to the Borrower and the Administrative Agent) (a “Notice of
Suspension”).
     (b) Notwithstanding any other provision of the Credit Agreement or any
other Financing Document, after the issuance by the Collateral Agent of a Notice
of Suspension in accordance with Section 13.01(a) and until such time as the
Collateral Agent advises the Accounts Bank and the Borrower in writing that it
has withdrawn such Notice of Suspension, no amount may be withdrawn by the
Accounts Bank from any Project Account, including for investment in Cash
Equivalents, without the express prior written consent of the Collateral Agent.
     (c) For the avoidance of doubt, the withdrawal of a Notice of Suspension by
the Collateral Agent shall not affect any other Notice of Suspension that it may
have issued.
     Section 13.02 Collateral Agent Appointed Attorney-in-Fact. The Borrower
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact (which appointment as attorney-in-fact shall be coupled with an
interest), with full authority, if a Notice of Suspension has been delivered to
the Accounts Bank and until such Notice of Suspension has been withdrawn, to
take any action and to execute any and all documents and instruments in the
place and stead of the Borrower and in the name of the Borrower or otherwise,
that the Collateral Agent may deem necessary or advisable to

42



--------------------------------------------------------------------------------



 



accomplish the purposes of this Accounts Agreement in a commercially reasonable
manner to the extent required by the UCC, without notice to the Borrower,
including:
     (a) if an Event of Default has occurred and is continuing, to exercise the
rights and remedies set forth in this Accounts Agreement and the other Financing
Documents;
     (b) to take any action that the Collateral Agent may, in its discretion and
at the Borrower’s expense, deem necessary or appropriate (i) to perfect,
maintain and enforce any security interest or other Lien created in favor of the
Collateral Agent, for the benefit of the Senior Secured Parties, (ii) to create,
perfect, maintain and enforce any security interest or other Lien granted or
purported to be granted hereby or (iii) to otherwise accomplish the purposes of
this Accounts Agreement;
     (c) to receive, endorse and collect all funds or other property in which
the Borrower has an interest and that would constitute Account Collateral under
the terms of this Accounts Agreement, in each case representing any proceeds,
dividends, interest payments or other distributions constituting Account
Collateral or any part thereof and to give full discharge for the same and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed necessary or appropriate by the Collateral Agent for
the purpose of collecting any and all of such proceeds, dividends, payments or
other distributions;
     (d) to pay or discharge Taxes and Liens levied or placed on the Account
Collateral;
     (e) (i) to direct any party liable for any payment under or with respect to
any of the Account Collateral to make payment of any and all moneys due or to
become due thereunder or with respect thereto directly to the Collateral Agent
or as the Collateral Agent may direct, (ii) to ask or make, demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any of the
Account Collateral, (iii) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Account Collateral or any part thereof and to enforce any other
right in respect of any of the Account Collateral, (iv) to defend any suit,
action or proceeding brought against the Borrower with respect to any of the
Account Collateral and (v) to settle, compromise or adjust any suit, action or
proceeding described in Section 13.02(e)(iii) and (iv) and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate;
     (f) to execute, in connection with any sale, lease, license or other
disposition permitted to be made by the Collateral Agent hereunder, any
endorsements,

43



--------------------------------------------------------------------------------



 



assignments, transfer statements or other instruments of conveyance or transfer
with respect to the Account Collateral, and to file or register the same if
required by applicable Law; and
     (g) to communicate in its own name with any party to any agreement or
instrument included in the Account Collateral, at any reasonable time, with
regard to any matter relating to such agreement or instrument.
     Section 13.03 Enforcement. (a) Notwithstanding any other provision of the
Credit Agreement or any other Financing Document, the Collateral Agent or its
designee may, on behalf of the Senior Secured Parties, at any time during the
occurrence and continuance of an Event of Default, and following delivery of a
Notice of Suspension that has not been withdrawn (provided that any failure to
deliver such notice shall not affect the validity of any actions taken under
this Section 13.03(a)) take enforcement action with respect to the Account
Collateral, as provided in Article VI (Remedies Upon a Security Event of
Default) of the Security Agreement. Without limitation and in addition to any
and all rights with respect to the Account Collateral under the Credit Agreement
or any other Financing Document, the Collateral Agent may take enforcement
action by:

  (i)   personally, or by attorneys, taking possession of the Account Collateral
or any part thereof, from the Accounts Bank, the Borrower or any other Person
that then has possession of any part thereof with or without notice or process
of law;     (ii)   instructing any obligor, guarantor or counterparty to any
agreement, instrument or other obligation in respect of or relating to the
Borrower or the Account Collateral to make any payment required by the terms of
such agreement, instrument or obligation directly to the Collateral Agent or the
Administrative Agent, for the benefit of the Senior Secured Parties;     (iii)  
taking possession of the Account Collateral or any part thereof by directing the
Accounts Bank or the Borrower, as the case may be, to deliver the same to the
Collateral Agent, for the benefit of the Senior Secured Parties, at any place or
places designated by the Collateral Agent, it being understood that the Accounts
Bank’s and the Borrower’s obligations to so deliver the Account Collateral are
of the essence of this Accounts Agreement and that, accordingly,

44



--------------------------------------------------------------------------------



 



      upon application to a court of equity having jurisdiction, the Collateral
Agent, for the benefit of the Senior Secured Parties, shall be entitled to a
decree requiring specific performance by the Accounts Bank or the Borrower, as
the case may be, of such obligations;     (iv)   foreclosing on the Account
Collateral as herein provided or in any manner permitted by applicable Law
(including through any permitted non-judicial foreclosure) either concurrently
or in such order as the Collateral Agent may determine without affecting the
rights or remedies to which the Collateral Agent, for the benefit of the Senior
Secured Parties, may be entitled under this Accounts Agreement, the Credit
Agreement, or any other Financing Document. The Borrower hereby waives, to the
extent permitted by applicable Law, notice and judicial hearing in connection
with the Collateral Agent’s taking possession or commencing any collection,
recovery, receipt, appropriation, repossession, retention, set-off, sale,
leasing, licensing, conveyance, assignment, transfer, liquidation, or other
disposition of or realization upon any or all of the Account Collateral,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any right to any such notice which the Borrower would otherwise
have under applicable Law;     (v)   withdrawing any and all cash and
liquidating any and all Cash Equivalents that are part of the Account Collateral
and applying such cash, the liquidation proceeds of Cash Equivalents and other
cash, if any, then held as Account Collateral in accordance with Section 13.04
(Application of Proceeds);     (vi)   selling, assigning or otherwise
liquidating the Account Collateral, or any part thereof, at a public or private
sale, for cash, upon credit or for future delivery, and at such prices as the
Collateral Agent may deem satisfactory, and taking possession of the proceeds of
any such sale or liquidation.

     (b) Notwithstanding anything to the contrary in this Accounts Agreement,
the Credit Agreement or any other Financing Document, the Borrower

45



--------------------------------------------------------------------------------



 



acknowledges that if an Event of Default has occurred and is continuing, and
following delivery of a Notice of Suspension that has not been withdrawn
(provided that any failure to deliver such notice shall not affect the validity
of any actions taken under this Section 13.03(b)), the Collateral Agent, on
behalf of the Senior Secured Parties, is entitled to apply amounts deposited in
or credited to any Project Account as contemplated in Section 13.04 (Application
of Proceeds).
     (c) The Accounts Bank shall promptly comply with any instruction given by
the Collateral Agent as contemplated by Section 2.01 (Appointment) (without
reference to any inconsistent request or instruction from the Borrower or
otherwise).
     (d) The Collateral Agent may, during the continuance of an Event of
Default, and at any time following the delivery of a Notice of Suspension and
until such notice has been withdrawn (provided that any failure to deliver such
notice shall not affect the validity of any actions taken under this
Section 13.03), exercise its rights under this Section 13.03 as frequently, and
as many times, as it considers appropriate.
     Section 13.04 Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Account Collateral shall be applied in
accordance with Section 8.04 (Application of Proceeds) of the Credit Agreement.
The Borrower shall remain liable for any deficiency in accordance with the
respective Financing Documents to which it is a party.
     Section 13.05 Collateral Agent’s Discretionary Powers. Nothing in this
Article XIII shall impair the right of the Collateral Agent in its discretion to
take or omit to take any action deemed proper by the Collateral Agent and which
action or omission is consistent with any express written direction of the
Administrative Agent or with the express provisions of this Accounts Agreement.
The Collateral Agent shall have the right at any time to seek instructions from
the Administrative Agent concerning the administration of this Accounts
Agreement, and to request, and receive, direction from the Administrative Agent
regarding the enforcement actions set forth in Section 13.03 (Enforcement).
     Section 13.06 Regarding the Collateral Agent and the Administrative Agent.
The Collateral Agent and the Administrative Agent shall be afforded all of the
rights, powers, protections, immunities and indemnities set forth in the Credit
Agreement and, in the case of the Collateral Agent, the Security Agreement as if
the same were specifically set forth herein.

46



--------------------------------------------------------------------------------



 



ARTICLE XIV
THE ACCOUNTS BANK
     Section 14.01 Duties of the Accounts Bank and Securities Intermediary.
(a) The Accounts Bank, acting as Securities Intermediary, will have the
obligations of a securities intermediary under Article 8 of the UCC, and acting
as a bank with respect to the Project Accounts, will have the obligations of a
bank under Article 9 of the UCC. The Accounts Bank will also have those duties
and responsibilities expressly set forth in this Accounts Agreement, and no
additional duties, responsibilities, obligations or liabilities shall be
inferred from the provisions of this Accounts Agreement or imposed on the
Accounts Bank. The Accounts Bank will act at the written direction of the
Collateral Agent, the Administrative Agent and, as expressly provided in this
Accounts Agreement, the Borrower, but will not be required to take any action
that is contrary to this Accounts Agreement or applicable Law or that, in its
reasonable judgment, would involve it in expense or liability, unless it has
been furnished with adequate indemnity and/or security against such expense or
liability. The Accounts Bank will have no responsibility to ensure the
performance by any other party of its duties and obligations hereunder. The
Accounts Bank will use the same care with respect to the safekeeping and
handling of property held in the Project Accounts as the Accounts Bank uses in
respect of property held for its own sole benefit. The provisions of this
Article XIV are solely for the benefit of the Accounts Bank, the Collateral
Agent and the Senior Secured Parties.
     (b) In performing its functions and duties under this Accounts Agreement,
the Accounts Bank will act solely as the depository of the Collateral Agent, for
the benefit of the Senior Secured Parties, and as Securities Intermediary or as
a bank, as the case may be, with respect to the Project Accounts for the benefit
of the Collateral Agent, for the benefit of the Senior Secured Parties. The
Accounts Bank does not assume and will not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower or
any Person other than the Collateral Agent. None of the Senior Secured Parties
or the Borrower will have any rights against the Accounts Bank hereunder, other
than for the Accounts Bank’s gross negligence or willful misconduct. Except as
otherwise expressly provided in this Accounts Agreement, the Borrower will not
have any right to direct the Accounts Bank to distribute or allocate any funds,
instruments, securities, financial assets or other assets in the Project
Accounts or to withdraw or transfer any funds, instruments, securities,
financial assets or other assets from the Project Accounts. Except as otherwise
expressly provided in this Accounts Agreement, the Collateral Agent, on behalf
of the Senior Secured Parties, will have the sole right to issue directions and
instructions to the Accounts Bank, acting as Securities Intermediary or bank, as
the case may be, in accordance with this Accounts Agreement, and to issue
entitlement orders with respect

47



--------------------------------------------------------------------------------



 



to the Project Accounts. It is expressly understood and agreed that any
investment made with funds held in the Project Accounts may be made only in
accordance with the express provisions of Section 12.01 (Investments) and, when
an investment is so made, it is expressly understood and agreed that such
investment was made with the permission of the Collateral Agent in the exercise
of its exclusive possession of, and dominion and control over, the Project
Accounts, which it maintains through the Accounts Bank. The Accounts Bank shall
not in any way whatsoever be liable for any loss or depreciation in the value of
any investments made pursuant to the terms of this Accounts Agreement.
     Section 14.02 Exculpatory Provisions. (a) Neither the Accounts Bank nor any
of its directors, officers, employees or agents will have any duties or
obligations except those expressly set forth herein or required by applicable
law. Without limiting the generality of the foregoing, the Accounts Bank shall
not:

  (i)   be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;     (ii)  
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Accounts Bank is required to exercise as directed in writing by the
Collateral Agent, the Administrative Agent or the Required Lenders; provided
that the Accounts Bank shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Accounts Bank to liability
or that is contrary to any Financing Document or applicable Law; and provided
further that no such direction given to the Accounts Bank that in the sole
judgment of the Accounts Bank imposes, or purports to impose, or might
reasonably be expected to impose upon the Accounts Bank any obligation or
liability not set forth herein or arising hereunder shall be binding upon the
Accounts Bank unless the Accounts Bank, in its sole discretion, accepts such
direction;     (iii)   except as expressly set forth herein, have any duty to
disclose, nor shall the Accounts Bank be liable for any failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained

48



--------------------------------------------------------------------------------



 



      by the Accounts Bank or any of its Affiliates in any capacity; or     (iv)
  be required to institute any legal proceedings arising out of or in connection
with, or otherwise take steps to enforce, this Accounts Agreement other than on
the instructions of the Required Lenders or the Administrative Agent;

     (b) Neither the Accounts Bank nor any of its directors, officers, employees
or agents shall be liable for any action taken or not taken by it (i) with the
prior written consent or at the request of the Collateral Agent, the
Administrative Agent or the Required Lenders, (ii) as may be reasonably
necessary, or as the Accounts Bank may believe in good faith to be necessary,
under the circumstances as provided in Section 2.01 (Appointment by Collateral
Agent) and Section 2.02 (Limitation of Liability) or (iii) in the absence of its
own gross negligence or willful misconduct.
     (c) Neither the Accounts Bank nor any of its directors, officers, employees
or agents shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Accounts Agreement, the Credit Agreement or any other Financing Document,
(ii) the contents of any certificate, report, opinion or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein (including the use of proceeds)
or the occurrence or continuance of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness, genuineness or admissibility in
evidence of this Accounts Agreement, the Credit Agreement, any other Financing
Document, or any other agreement, instrument or document, or the perfection or
priority of any Lien or security interest created or purported to be created by
any Security Document (or title to or rights in any collateral under any
Security Document), or (v) the satisfaction of any condition set forth in
ARTICLE VI (Conditions Precedent) of the Credit Agreement or elsewhere herein or
therein, other than to confirm receipt of items expressly required to be
delivered to the Accounts Bank.
     (d) The Accounts Bank may, unless and until it shall have received
directions from the Required Lenders or the Administrative Agent, take such
action or refrain from taking such action in respect of a Default or Event of
Default of which the Accounts Bank has been advised in writing by the Required
Lenders or the Administrative Agent as it shall reasonably deem advisable in the
best interests of the Lenders (but shall not be obligated to do so).
     Section 14.03 Reliance by Accounts Bank. The Accounts Bank shall be
entitled to rely upon, and shall not (nor shall any of its directors, officers,
employees or

49



--------------------------------------------------------------------------------



 



agents) incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Accounts Bank also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. The
Accounts Bank may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Accounts Bank may at any
time and from time to time solicit written instructions in the form of
directions from the Administrative Agent, the Collateral Agent or the Required
Lenders or an order of a court of competent jurisdiction, as to any action that
it may be requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Accounts Agreement.
     Section 14.04 Written Instructions; Notices. (a) Notwithstanding anything
in this Accounts Agreement, the Credit Agreement, any other Financing Document
to the contrary, the Accounts Bank shall have no obligation to (i) make any
payment, transfer or withdrawal from any Project Account until it has received
written direction to make such payment, transfer or withdrawal from the
Administrative Agent, the Collateral Agent or the Borrower as set forth herein
or (ii) determine whether any payment, transfer or withdrawal from any Project
Account made in accordance with any written direction from the Administrative
Agent, the Collateral Agent or the Borrower complies with the terms of this
Accounts Agreement. The Accounts Bank shall have no liability for, nor any
responsibility or obligation to confirm, the use or application by the Borrower,
the Collateral Agent or the Administrative Agent or any other recipient of
amounts withdrawn or transferred from any Project Account.
     (b) Except as otherwise provided in this Accounts Agreement, the Accounts
Bank shall take action under this Accounts Agreement only as it shall be
directed in writing by the Collateral Agent or the Administrative Agent. In each
case that the Accounts Bank may or is required under the other Financing
Documents to take any action (an “Accounts Bank Action”), including without
limitation to make any determination or judgment, to give consents, to exercise
rights, powers or remedies or otherwise to act hereunder, under any other
Financing Document, the Accounts Bank may seek direction from the Collateral
Agent or the Administrative Agent and shall be entitled to refrain from such
Accounts Bank Action unless and until it has received such direction and shall
not incur any liability to any Person by reason of so refraining.
     Section 14.05 Resignation or Removal of Accounts Bank. (a) The Accounts
Bank may resign from the performance of all its functions and duties hereunder

50



--------------------------------------------------------------------------------



 



at any time by giving thirty (30) days’ prior notice to the Borrower and the
Collateral Agent. The Accounts Bank may be removed (i) at any time by the
Administrative Agent or the Required Lenders, or (ii) in the event of a material
breach by the Accounts Bank of its duties hereunder, by the Borrower in
consultation with the Administrative Agent. Such resignation or removal shall
take effect upon the appointment of a successor Accounts Bank, in accordance
with this Section 14.05.
     (b) Upon the notice of resignation by the Accounts Bank or upon the removal
of the Accounts Bank pursuant to Section 14.05(a), the Administrative Agent
shall appoint a successor Accounts Bank hereunder, who shall be a commercial
bank having a combined capital and surplus of at least two hundred fifty million
Dollars ($250,000,000). So long as no Event of Default has occurred and is
continuing, such appointment shall be subject to the Borrower’s approval (such
approval not to be unreasonably withheld or delayed).
     (c) If no successor Accounts Bank has been appointed by the Administrative
Agent within thirty (30) days after the date such notice of resignation was
given by the Accounts Bank or the date on which the Administrative Agent, the
Required Lenders or the Borrower elected to remove the Accounts Bank, pursuant
to Section 14.05(a), any Senior Secured Party may petition any court of
competent jurisdiction for the appointment of a successor Accounts Bank. Such
court may thereupon, after such notice, if any, as it may deem proper, appoint a
successor Accounts Bank who shall serve as Accounts Bank hereunder until such
time, if any, as the Administrative Agent appoints a successor Accounts Bank, as
provided above.
     (d) Upon the acceptance of a successor’s appointment as Accounts Bank
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Accounts
Bank, and the retiring (or removed) Accounts Bank shall be discharged from all
of its duties and obligations hereunder. After the retirement or removal of the
Accounts Bank hereunder, the provisions of this Article XIV shall continue in
effect for the benefit of the retiring (or removed) Accounts Bank in respect of
any actions taken or omitted to be taken by it while the retiring or removed
Accounts Bank was acting as Accounts Bank.
     (e) The retiring or removed Accounts Bank will promptly transfer all of the
Project Accounts and the Account Collateral to the possession or control of the
successor Accounts Bank and will, at the sole cost and expense of the Borrower,
execute and deliver such notices, instructions and assignments as may be
reasonably necessary or desirable to transfer the rights of the Accounts Bank,
together with all records and reports, with respect to the Project Accounts and
the Account Collateral to the successor Accounts Bank.

51



--------------------------------------------------------------------------------



 



     Section 14.06 No Amendment to Duties of Accounts Bank Without Consent. The
Accounts Bank shall not be bound by any waiver, amendment, supplement or
modification of this Accounts Agreement that affects its rights or duties
hereunder or thereunder unless the Accounts Bank shall have given its prior
written consent, in its capacity as Accounts Bank, thereto.
ARTICLE XV
REPRESENTATIONS AND WARRANTIES
     Section 15.01 Representations and Warranties. The Borrower represents and
warrants as of the date of this Accounts Agreement that:
     (a) it is the legal and beneficial owner of the Account Collateral free and
clear of any Lien, claim, encumbrance, option or right of others, except for the
first-priority security interest and other rights created under or provided for
in this Accounts Agreement and the other Financing Documents and other Permitted
Liens, and has the power and authority to pledge the Account Collateral pledged
by it hereunder. It has not authorized the filing of any effective financing
statement or other instrument similar in effect covering all or any part of the
Account Collateral, except as filed in favor of the Collateral Agent, for the
benefit of the Senior Secured Parties, pursuant to this Accounts Agreement or
the other Financing Documents. To the best of its knowledge, no effective
financing statement or other instrument similar in effect covering all or any
part of the Account Collateral or listing the Borrower or any trade name of the
Borrower as debtor is on file in the applicable recording office, except as
filed in favor of the Collateral Agent, for the benefit of the Senior Secured
Parties, relating to the Financing Documents, and it has not entered into, and
shall not enter into, any security control agreement or other agreement similar
in effect, in each case covering all or any part of the Account Collateral,
except as may have been entered into in favor of the Collateral Agent, for the
benefit of the Senior Secured Parties, relating to this Accounts Agreement or
the other Financing Documents;
     (b) on or prior to the Effective Date, all filings, registrations,
notifications and recordings, if any, necessary or appropriate to create,
preserve, protect and perfect the first-priority security interest granted by
the Borrower to the Collateral Agent, for the benefit of the Senior Secured
Parties, hereby in respect of the Account Collateral will have been made, and
such first-priority security interest granted to the Collateral Agent, for the
benefit of the Senior Secured Parties, pursuant to this Accounts Agreement in
and to the Account Collateral will constitute a valid and enforceable security
interest therein that, to the extent such security interest may be perfected
under the UCC, will be perfected and that will be subject to no prior security
interest that can be perfected under the UCC;

52



--------------------------------------------------------------------------------



 



     (c) until the Security Discharge Date, the Borrower will not execute or
authorize to be filed in any public office any UCC financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Account Collateral, except for the
filings or registrations made in respect of the Financing Documents.
     (d) except for the filings, registrations, notifications and recordings
referred to in Section 15.01(b), no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other third
party is required for (i) the grant by the Borrower of the pledge and security
interest granted hereunder or for the execution, delivery or performance of this
Accounts Agreement by the Borrower, (ii) the perfection or maintenance of the
pledge and security interest created hereunder (including the first-priority
nature of such pledge and security interest in favor of the Collateral Agent for
the benefit of the Senior Secured Parties), or (iii) the exercise by the
Collateral Agent, on behalf of the Senior Secured Parties, and the Accounts Bank
of their respective rights provided for in this Accounts Agreement or the
remedies in respect of the Account Collateral pursuant to this Accounts
Agreement;
     (e) except for the rights of the Collateral Agent, for the benefit of the
Senior Secured Parties, granted hereunder or pursuant hereto, it does not know
of and has not received written notice of any right or claim to or interest in
(including any adverse claim) any Account Collateral by any Person other than
the Borrower; and
     (f) its exact legal name is ABE South Dakota, LLC, it is duly organized and
validly existing as a limited liability company under the laws of the State of
Delaware and except as set forth in Schedule 5.28 (Prior Legal Names of
Borrower) of the Credit Agreement, it has not had any other names in the
previous five (5) years, and its chief executive office is located at the
address provided for the Borrower in Section 16.11(Notices and Other
Communications).
ARTICLE XVI
MISCELLANEOUS
     Section 16.01 Termination. This Accounts Agreement shall terminate if the
Security Discharge Date has occurred. Upon termination of this Accounts
Agreement, all Funds in the Project Accounts shall be released to the Borrower.
     Section 16.02 Amendments, Etc. No amendment or waiver of any provision of
this Accounts Agreement and no consent to any departure by the Borrower shall be
effective unless in writing signed by the Collateral Agent and, in the case of
an amendment, the Borrower, the Collateral Agent, the Administrative Agent and
the

53



--------------------------------------------------------------------------------



 



Accounts Bank, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no amendment, waiver or consent shall, unless in writing and signed by the
Accounts Bank in addition to the Collateral Agent, affect the rights or duties
of, or any fees or other amounts payable to, the Accounts Bank under this
Accounts Agreement.
     Section 16.03 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
ACCOUNTS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
     (b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS ACCOUNTS AGREEMENT, OR ANY OTHER FINANCING DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS ACCOUNTS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS ACCOUNTS AGREEMENT, ANY OTHER FINANCING
DOCUMENT AGAINST THE BORROWER, THE ACCOUNTS BANK OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION

54



--------------------------------------------------------------------------------



 



OR PROCEEDING ARISING OUT OF OR RELATING TO THIS ACCOUNTS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 16.03(b). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) Appointment of Process Agent and Service of Process. The Borrower
hereby irrevocably appoints C T Corporation System with an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011, as its agent to receive
on behalf of itself and its property services of copies of the summons and
complaint and any other process that may be served in any such action or
proceeding in the State of New York. If for any reason the Process Agent shall
cease to act as such for the Borrower, the Borrower hereby agrees to designate a
new agent in New York City on the terms and for the purposes of this
Section 16.03(d) reasonably satisfactory to the Collateral Agent, on behalf of
the Senior Secured Parties. Such service may be made by mailing or delivering a
copy of such process to the Borrower in care of the Process Agent at the Process
Agent’s above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by the air
mailing of copies of such process to the Borrower at its then effective notice
addresses pursuant to Section 16.11(Notices and Other Communications).
     (e) Immunity. To the extent that the Borrower has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under this Accounts Agreement, the other Financing Documents
and, without limiting the generality of the foregoing, agrees that the waivers
set forth in this Section 16.03(d) shall have the fullest scope permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.
     (f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS ACCOUNTS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER

55



--------------------------------------------------------------------------------



 



THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS ACCOUNTS AGREEMENT, THE OTHER FINANCING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 16.03.
     Section 16.04 Assignments. The provisions of this Accounts Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Collateral Agent and the Administrative
Agent, and the Accounts Bank may not assign or delegate any of its rights or
obligations under this Accounts Agreement except pursuant to Section 14.05
(Resignation or Removal of Accounts Bank).
     Section 16.05 Benefits of Accounts Agreement. Nothing in this Accounts
Agreement or any other Financing Document, express or implied, shall give to any
Person, other than the parties hereto, the Senior Secured Parties and their
respective successors and assigns permitted under this Accounts Agreement or any
other Financing Document, Participants to the extent provided in Section 10.03
(Assignments) of the Credit Agreement, and Related Parties of the Administrative
Agent, the Collateral Agent and the Accounts Bank any benefit or any legal or
equitable right or remedy under or by reason of this Accounts Agreement.
     Section 16.06 Costs and Expenses. The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Accounts Bank, the
Administrative Agent and the Collateral Agent (including all reasonable fees,
costs and expenses of counsel and financial advisors for the Accounts Bank, the
Administrative Agent and the Collateral Agent), in connection with the
preparation, negotiation, execution and delivery of this Accounts Agreement and
the administration and maintenance of the Project Accounts (whether or not the
transactions contemplated hereby are consummated); (ii) all reasonable and
documented out-of-pocket expenses incurred by the Collateral Agent, the
Administrative Agent and the Accounts Bank (including all reasonable fees, costs
and expenses of counsel and financial advisors for Collateral Agent, the
Administrative Agent and the Accounts Bank), in connection with any amendments,
modifications or waivers of the provisions of this Accounts Agreement (whether
or not the transactions contemplated hereby are consummated); (iii) all
reasonable and documented out-of-pocket expenses incurred by the Accounts Bank,
the Administrative Agent and the Collateral Agent (including all reasonable
fees, costs and

56



--------------------------------------------------------------------------------



 



expenses of counsel and financial advisors for Accounts Bank, the Administrative
Agent and the Collateral Agent), in connection with the administration of this
Accounts Agreement (whether or not the transactions contemplated hereby are
consummated); and (iv) all out-of-pocket expenses incurred by the Accounts Bank,
the Administrative Agent and the Collateral Agent (including all fees, costs and
expenses of counsel and financial advisors for any of the Accounts Bank, the
Administrative Agent and the Collateral Agent), in connection with the
enforcement or protection of their rights in connection with this Accounts
Agreement, including their rights under this Section 16.06, including in
connection with any workout, restructuring or negotiations in respect of any of
the Obligations.
     Section 16.07 Counterparts; Effectiveness. This Accounts Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Accounts Agreement shall
become effective when it has been executed by the Collateral Agent and when the
Collateral Agent has received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Accounts Agreement by telecopy or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Accounts Agreement. With effect on and from the
Effective Date, the Original Accounts Agreement shall be amended and restated in
its entirety by this Accounts Agreement and the rights and obligations of the
parties under the Original Accounts Agreement shall be governed by and construed
in accordance with this Accounts Agreement. The performance of the parties’
obligations under this Accounts Agreement prior to the date hereof shall be
deemed to be governed by and construed in accordance with the Original Accounts
Agreement.
     Section 16.08 Indemnification by the Borrower. In addition to the indemnity
by Borrower set forth in Section 16.11(f) (Notices and Other Communications),
the Borrower hereby agrees to indemnify the Collateral Agent (and any sub-agent
thereof), the Administrative Agent (and any sub-agent thereof), the Accounts
Bank and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
all reasonable fees, costs and expenses of counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of:
     (a) the execution or delivery of the Original Accounts Agreement, this
Accounts Agreement, the Restructuring Agreement or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their

57



--------------------------------------------------------------------------------



 



respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby;
     (b) any funds deposited in or credited to any Project Account (as defined
hereunder or under the Original Accounts Agreement) or the use or proposed use
of the proceeds therefrom; and
     (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party, the Pledgor or any of its
members, managers or creditors, the Borrower or any of its members, managers or
creditors, or any other Person, and in each case regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder, in all cases, whether or not caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of the
Indemnitee;
     provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     Section 16.09 No Waiver; Cumulative Remedies. No failure by any Senior
Secured Party, the Accounts Bank, the Administrative Agent or the Collateral
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder, or under any other Financing Document,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     Section 16.10 Conflicting Instructions. If pursuant to any provision of
this Accounts Agreement that provides for any of the Collateral Agent or the
Administrative Agent or the Borrower to give instructions, directions, notices,
certificates, requests or requisitions to the Accounts Bank, the Accounts Bank
receives conflicting instructions, directions, notices, certificates, requests
or requisitions from the Collateral Agent or the Administrative Agent, as
applicable, and the Borrower, the instruction, direction, notice, certificate,
request or requisition provided by the Collateral Agent or the Administrative
Agent, as applicable, shall control and the Accounts Bank shall comply with any
and all such instructions originated by the Collateral Agent or the
Administrative Agent, as applicable.

58



--------------------------------------------------------------------------------



 



     Section 16.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 16.11(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows:
     If to the Borrower:
ABE South Dakota, LLC
10201 Wayzata Blvd., Suite 250
Minneapolis, Minnesota 55305
Attention:       Chief Executive Officer
Telephone:     763-226-2707
Facsimile:      763-226-2725
E-mail:           rpeterson@advancedbioenergy.com
     If to the Accounts Bank:
Amarillo National Bank
P.O. Box 1
Amarillo, Texas 79105
(or, for delivery by overnight courier, to:
410 S. Taylor
Amarillo, Texas 79101)
Attention:       Craig Sanders, Executive Vice President
Telephone:     806- 378-8244
Facsimile:      806-345-1663
E-mail:           craig.sanders@anb.com
     If to the Collateral Agent:
WestLB AG, New York Branch
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attention:       Thomas Brensic
Telephone:      212 597-1153
Facsimile:       212 597-1490
Email:             Thomas_Brensic@westlb.com
Group e-mail: NYC_Documents_Groups@WestLB.com

59



--------------------------------------------------------------------------------



 



     If to the Administrative Agent:
WestLB AG, New York Branch
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attention:      Andrea Bailey
Telephone:    (212) 597-1158
Facsimile:     (212) 302-7946
E-mail:          NYC_Agency_Services@WestLB.com
     (b) Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, such notices
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 16.11(d)) shall be effective as
provided in Section 16.11(d).
     (c) Notices and other communications to the Borrower, the Collateral Agent,
the Administrative Agent or the Accounts Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites). Each of the Collateral Agent, the Administrative Agent, the Accounts
Bank and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (d) Unless otherwise prescribed, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 16.11(a) of notification that such notice or communication is available
and identifying the website address therefor.

60



--------------------------------------------------------------------------------



 



     (e) Each of the Borrower, the Collateral Agent, the Administrative Agent
and the Accounts Bank may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.
     (f) The Collateral Agent, the Administrative Agent and the Accounts Bank
shall be entitled to rely and act upon any written notices purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Collateral Agent, the Administrative Agent, the Accounts Bank and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Collateral Agent, the Administrative Agent or the
Accounts Bank may be recorded by the Collateral Agent, the Administrative Agent
or the Accounts Bank, and each of the parties hereto hereby consents to such
recording.
     Section 16.12 Patriot Act Notice. The Accounts Bank hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Accounts Bank to identify the Borrower in accordance with
the Patriot Act.
     Section 16.13 Severability. If any provision of this Accounts Agreement or
any other Financing Document is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Accounts Agreement or such other Financing Document shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 16.14 Survival. Notwithstanding anything in this Accounts Agreement
to the contrary, Article XV (Representations and Warranties) and Section 16.06
(Costs and Expenses) and Section 16.08 (Indemnification by the Borrower) shall
survive any termination of this Accounts Agreement. In addition, each
representation and warranty made hereunder, in any other Financing Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Accounts
Bank, the Collateral Agent, the

61



--------------------------------------------------------------------------------



 



Administrative Agent and each other Senior Secured Party, regardless of any
investigation made by the Accounts Bank, the Collateral Agent, the
Administrative Agent or any other Senior Secured Party, or on their behalf and
notwithstanding that the Accounts Bank, the Collateral Agent, the Administrative
Agent or any other Senior Secured Party may have had notice or knowledge of any
Default or Event of Default at the time of the Funding, and shall continue in
full force and effect as long as any Loan, any other Obligation hereunder or
under any other Financing Document shall remain unpaid or unsatisfied.
     Section 16.15 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Accounts
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Accounts
Agreement, the other Financing Documents or the transactions contemplated hereby
or thereby.
     Section 16.16 Waiver of Litigation Payments. To the extent that the
Borrower may, in any action, suit or proceeding brought in any of the courts
referred to in Section 16.03(b) (Applicable Law; Jurisdiction; Etc.) or
elsewhere arising out of or in connection with this Accounts Agreement or any
other Financing Document to which it is a party, be entitled to the benefit of
any provision of law requiring any Lender or any Agent in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
New York or, as the case may be, the jurisdiction in which such court is
located.
     Section 16.17 Bond Trustee. The Bond Trustee is a signatory to this
agreement for the sole purpose of acknowledging and giving its prior written
consent to the amendment and restatement of the Original Accounts Agreement
contemplated hereby, and, unless the context otherwise requires, the words
“party” and “parties” when used in this Accounts Agreement (except for
Section 16.07 (Counterparts; Effectiveness)) shall not be references to the Bond
Trustee.
(Remainder of page intentionally blank. Next page is signature page.)

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Accounts Agreement
to be executed by their respective officers as of the day and year first above
written.

            ABE SOUTH DAKOTA, LLC,
as the Borrower
      By:   /s/ Richard R. Peterson         Name:   Richard R. Peterson       
Title:   President and Chief Executive Officer     

Signature Page to Amended and Restated Accounts Agreement

 



--------------------------------------------------------------------------------



 



            AMARILLO NATIONAL BANK,
as the Securities Intermediary
      By:   /s/ Craig L. Sanders         Name:   Craig L. Sanders       
Title:   Executive Vice President        AMARILLO NATIONAL BANK,
as the Accounts Bank
      By:   /s/ Craig L. Sanders         Name:   Craig L. Sanders       
Title:   Executive Vice President     

Signature Page to Amended and Restated Accounts Agreement

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH,
as the Collateral Agent
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director              By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director     

            WESTLB, AG, NEW YORK BRANCH,
as the Administrative Agent
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director              By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director     

Signature Page to Amended and Restated Accounts Agreement

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the party below acknowledges and accepts this Accounts
Agreement by its officer as of the day and year first above written.

            THE PARTY BELOW IS EXECUTING THIS
AGREEMENT SOLELY FOR PURPOSES OF SECTION
16.07 (Counterparts; Effectiveness) and 16.17
(Bond Trustee):

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS TRUSTEE OF THE BROWN COUNTY, SOUTH
DAKOTA SUBORDINATE SOLID WASTE FACILITIES
REVENUE BONDS (HEARTLAND GRAIN FUELS,
L.P. ETHANOL PLANT PROJECT) SERIES 2007A,
as the Bond Trustee
      By:   /s/ Michael G. Slade         Name:   Michael G. Slade       
Title:   Vice President     

Signature Page to Amended and Restated Accounts Agreement

 